


Exhibit 10.34

 

OFFICE LEASE

 

between

 

2140 LAKE, LLC.

a Delaware limited liability company

 

(Landlord)

 

and

 

WILSHIRE STATE BANK

A California Banking Corporation

 

(Tenant)

 

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS

 

1

 

 

 

ARTICLE II - PREMISES

 

3

 

 

 

ARTICLE III - TERM

 

3

 

 

 

ARTICLE IV - RENTAL

 

3

 

 

 

ARTICLE V - SECURITY DEPOSIT

 

8

 

 

 

ARTICLE VI - USE OF PREMISES

 

8

 

 

 

ARTICLE VII - UTILITIES AND SERVICES

 

10

 

 

 

ARTICLE VIII - MAINTENANCE AND REPAIRS

 

12

 

 

 

ARTICLE IX - ALTERATIONS, ADDITIONS AND IMPROVEMENTS

 

12

 

 

 

ARTICLE X - INDEMNIFICATION AND INSURANCE

 

13

 

 

 

ARTICLE XI - DAMAGE OR DESTRUCTION

 

16

 

 

 

ARTICLE XII - CONDEMNATION

 

16

 

 

 

ARTICLE XIII - RELOCATION

 

17

 

 

 

ARTICLE XIV - ASSIGNMENT AND SUBLETTING

 

17

 

 

 

ARTICLE XV - DEFAULT AND REMEDIES

 

19

 

 

 

ARTICLE XVI - ATTORNEYS’ FEES: COSTS OF SUIT

 

22

 

 

 

ARTICLE XVII - SUBORDINATION AND ATTORNMENT

 

22

 

 

 

ARTICLE XVIII - QUIET ENJOYMENT

 

23

 

 

 

ARTICLE XIX - RULES AND REGULATIONS

 

23

 

 

 

ARTICLE XX - ESTOPPEL CERTIFICATES

 

23

 

 

 

ARTICLE XXI - ENTRY BY LANDLORD

 

24

 

 

 

ARTICLE XXII

 

24

 

 

 

ARTICLE XXIII - HOLDOVER TENANCY

 

25

 

 

 

ARTICLE XXIV - NOTICES

 

25

 

--------------------------------------------------------------------------------


 

ARTICLE XXV - BROKERS

 

25

 

 

 

ARTICLE XXVI - ELECTRONIC SERVICES

 

26

 

 

 

ARTICLE XXVII - PARKING

 

28

 

 

 

ARTICLE XXVIII - MISCELLANEOUS

 

28

 

EXHIBITS

 

Exhibit A

 

Floor Plan

Exhibit B

 

Work Letter

Exhibit C

 

Rules and Regulations

Exhibit D

 

Personal Guaranty

Exhibit E

 

Suite Acceptance Agreement

Exhibit F

 

Asbestos Notification

Addendum

 

 

 

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS OFFICE LEASE (“Lease”), dated July 31, 2009, is made and entered into by
and between 2140 Lake, LLC, a Delaware limited liability company, c/o Jamison
Services, Inc., a California corporation (“Landlord”) and Wilshire State Bank, a
California Banking Corporation (“Tenant”) upon the following terms and
conditions:

 

ARTICLE I - DEFINITIONS

 

Unless the context otherwise specifies or requires, the following terms shall
have the meanings specified herein;

 

1.01         Building. The term “Building” shall mean that certain office
building located at 2140 West Olympic Boulevard Los Angeles, California commonly
known as 2140 Lake together with any related land, improvements, parking
facilities, common areas, driveways, sidewalks and landscaping.

 

1.02         Premises. The term “Premises” shall mean Suite 100 in the 2140 Lake
Building, as more particularly outlined on the drawing attached hereto as
Exhibit A and incorporated herein by reference. As used herein, “Premises” shall
not include any storage area in the Building, which shall be leased or rented
pursuant to separate agreement.

 

1.03         Rentable Area of the Premises. The term “Rentable Area of the
Premises” shall mean approximately 9,247 rentable square feet, which Landlord
and Tenant have stipulated as the Rentable Area of the Premises. Tenant
acknowledges that the Rentable Area of the Premises includes the usable area,
without deduction for columns or projections, multiplied by a load factor to
reflect a share of certain areas, which may include lobbies, corridors,
mechanical, utility, janitorial, boiler and service rooms and closets, restrooms
and other public, common and service areas of the Building.

 

1.04         Lease Term. The term “Lease Term” shall mean the period between the
Commencement Date and the Expiration Date (as such terms are hereinafter
defined), unless sooner terminated as otherwise provided in this Lease.

 

1.05         Commencement Date. Subject to adjustment as provided in Article 3,
the term “Commencement Date” shall mean August 15, 2009.

 

1.06         Expiration Date. Subject to adjustment as provided in Article 3,
the term “Expiration Date” shall mean the date that is 120 months after the
Commencement Date.

 

1.07         Base Rent. Subject to adjustment as provided in Article 4, the term
“Base Rent” for the Premises shall mean $1.50 per rentable square foot per month
for the first twelve (12) months of the Lease Term, with an annual increase of
three percent (3.0%) thereafter as approximated the following table:

 

Year of Lease Term

 

Monthly Installment
of Base Rent

 

Monthly Rental Rate per Rentable
Square Foot of the Premises

 

1

 

$

13,870.50

 

$

1.50

 

2

 

$

14,332.85

 

$

1.55

 

3

 

$

14,795.20

 

$

1.60

 

4

 

$

15,257.55

 

$

1.65

 

5

 

$

15,719.90

 

$

1.70

 

6

 

$

16,182.25

 

$

1.75

 

7

 

$

16,737.07

 

$

1.81

 

8

 

$

17,199.42

 

$

1.86

 

9

 

$

17,754.24

 

$

1.92

 

10

 

$

18,309.06

 

$

1.98

 

 

[g16132lg01i001.jpg]

 

1

--------------------------------------------------------------------------------


 

1.08         Tenant’s Percentage Share. The term “Tenant’s Percentage Share”
shall mean zero percent (0.00%) with respect to increases in Property Taxes and
Operating Expenses (as such terms are hereinafter defined). Provided however,
Tenant shall be responsible for janitorial services for the Premises and shall
be responsible for any and all maintenance and repairs in connection with the
portable A/C units installed by Mirae Bank.

 

1.09         Security Deposit. The term “Security Deposit” shall mean None
($0.00).

 

1.10         Tenant’s Permitted Use. The term “Tenant’s Permitted Use” shall
mean Retail Banking, General Office and no other use.

 

1.11         Business Hours. The term “Business Hours” shall mean the hours of
8:30 A.M. to 5:30 P.M., Monday through Friday (federal and state holidays
excepted). Holidays are defined as the following: New Years Day, President’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas
Day, and to the extent of utilities or services provided by union members
engaged at the Buildings, such other holidays observed by such unions.

 

1.12         Landlord’s Address For Notices. The term “Landlord’s Address for
Notices” shall mean 2140 West Olympic Boulevard, Suite 325, Los Angeles, CA
90006 Attn: Property Manager, with a copy to 3424 Wilshire Boulevard,
Suite 1200, Los Angeles, California, 90010, Attn: Jason Cha, Esq.

 

1.13         Tenant’s Address for Notices. The term “Tenant’s Address for
Notices” shall mean 3200 Wilshire Blvd., 7th Floor, Los Angeles, CA 90010 Attn:
Chief Operations Administrator.

 

1.14         Broker. The term “Broker” shall mean Jamison Services, Inc. for
Landlord, and no other brokers.

 

1.15         Guarantor. See Exhibit “D.”

 

1.16         Tenant’s Parking Stalls. Tenant shall have the right to fifteen
(15) reserved parking spaces on the upper level of the Building’s parking garage
during the Lease Term and any extension at no additional charge. Tenant
guarantees that it shall rent thirty (30) unreserved parking spaces to be
located in either the upper or lower lot as Landlord may determine during the
Lease Term and any extension. Unreserved spaces shall be forty dollars ($40.00)
each during years 1-5 of the Lease Term and shall be fifty dollars ($50.00) each
during years 6-10 of the Lease Term. In addition, Landlord shall provide one
hour free parking to Tenant’s customers and visitors; thereafter, the Building’s
standard rates shall apply.

 

1.17         Signage. Tenant shall be entitled, at its sole cost and expense but
without any charge payable to Landlord, to identification signage outside of the
Premises on the floor on which the Premises are located. The location, quality,
design, style, lighting and size of such signage shall be consistent with the
Landlord’s Building standard signage program. In addition, Tenant, at its sole
cost and expense, shall have identification in the Building’s lobby directory to
display Tenant’s name and location in the Building.

 

1.18         Exclusive Use. Landlord agrees that no other portion of the
building shall be used or operated for Retail Banking Services during the Lease
Term and any extensions. Retail Banking Services shall include services
customarily associated with retails banks, including without limitation, the
making of loans, the acceptance of deposits, cashing checks, trust services,
safe deposit boxes, issuance of letters of credit, cash management and ATM’s.

 

1.19         Access to Premises. Tenant shall have access to the Premises seven
(7) days a week, twenty-four (24) hours a day.

 

1.20         Option to Extend. Tenant shall have two (2) options to extend the
Lease for an additional five (5) years each, as provided in the Addendum.

 

[g16132lg01i001.jpg]

 

2

--------------------------------------------------------------------------------


 

1.21         Option to Terminate. Tenant shall have a one-time right to
terminate this Lease after the eighty fourth (84th) month of the Lease Term, as
provided in the Addendum.

 

1.22         ATM/Deposit Box. At no additional-charge, Tenant shall have the
right to install an externally accessible ATM and Deposit Box, subject to
Landlord’s approval which shall not be unreasonably withheld. Tenant shall be
responsible for the costs associated with the installation of the ATM and
Deposit Box and shall be responsible for its repair and maintenance.

 

ARTICLE II - PREMISES

 

2.01         Lease of Premises. Landlord hereby leases the Premises to Tenant,
and Tenant hereby leases the Premises from Landlord, upon all of the terms,
covenants and conditions contained in this Lease. On the Commencement Date
described herein, Landlord shall deliver the Premises to Tenant in substantial
conformance with the Work Letter Agreement attached hereto as Exhibit B.

 

2.02         Acceptance of Premises. Tenant acknowledges that Landlord has not
made any representation or warranty with respect to the condition of the
Premises or the Building or with respect to the suitability or fitness of either
for the conduct of Tenant’s Permitted Use or for any other purpose. Prior to
Tenant’s taking possession of the Premises, Landlord or its designee and Tenant
will walk the Premises for the purpose of reviewing the condition of the
Premises (and the condition of completion and workmanship of any tenant
improvements which Landlord is required to construct in the Premises pursuant to
this Lease); after such review,. Except as is expressly set forth in this
Section 2.02 or the Work Letter Agreement attached hereto, if any, or as may be
expressly set forth in Suite Acceptance Letter, Tenant agrees to accept the
Premises in its “as is” said physical condition without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements (or to provide any allowance
for same); provided however, Landlord warrants that the Premises are in a
condition: a) which complies with applicable governmental building codes,
including but not limited to, the American with Disabilities Act; b) wherein all
structural elements, the HVAC system, imbedded plumbing and electrical, fire,
life and safety system, and any other Building system are fully operational, and
c) free of any hazardous materials.

 

ARTICLE III - TERM

 

3.01       Except as otherwise provided in this Lease, the Lease Term shall be
for the period described in Section 1.04 of this Lease, commencing on the
Commencement Date described in Section 1.05 of this Lease and ending on the
Expiration Date described in Section 1.06 of this Lease; provided, however,
that, if, for any reason, Landlord is unable to deliver possession of the
Premises on the date described in Section 1.05 of this Lease, Landlord shall not
be liable for any damage caused thereby, nor shall the Lease be void or
voidable, but, rather, the Lease Term shall commence upon, and the Commencement
Date shall be the date that possession of the Premises is so tendered to Tenant
(except for Tenant caused delays which shall not be deemed to delay commencement
of the Lease Term), and, unless Landlord elects otherwise, the Expiration Date
described in Section 1.06 of this Lease shall be extended by an equal number of
days.

 

ARTICLE IV - RENTAL

 

4.01       Definitions. As used herein,

 

(A)          “Base Year” shall mean calendar year            .

 

(B)           “Property Taxes” shall mean the aggregate amount of all real
estate taxes, assessments (whether they be general or special), sewer rents and
charges, transit taxes, taxes based upon the receipt of rent and any other
federal, state or local governmental charge, general, special, ordinary or
extraordinary (but not including

 

[g16132lg01i001.jpg]

 

3

--------------------------------------------------------------------------------


 

income or franchise taxes, capital stock, inheritance, estate, gift, or any
other taxes imposed upon or measured by Landlord’s gross income or profits,
unless the same shall be imposed in lieu of real estate taxes or other ad
valorem taxes), which Landlord shall pay or become obligated to pay in
connection with the Building, or any part thereof. Property Taxes shall also
include all fees and costs, including attorneys’ fees, appraisals and
consultants’ fees, incurred by Landlord in seeking to obtain a reassessment,
reduction of, or a limit on the increase in, any Property Taxes, regardless of
whether any reduction or limitation is obtained. Property Taxes for any calendar
year shall be Property Taxes which are due for payment or paid in such year,
rather than Property Taxes which are assessed or become a lien during such year.
Property Taxes shall include any tax, assessment, levy, imposition or charge
imposed upon Landlord and measured by or based in whole or in part upon the
Building or the rents or other income from the Building, to the extent that such
items would be payable if the Building was the only property of Landlord subject
to same and the income received by Landlord from the Building was the only
income of Landlord. Property Taxes shall also include any personal property
taxes imposed upon the furniture, fixtures, machinery, equipment, apparatus,
systems and appurtenances of Landlord used in connection with the Building.

 

(C)           “Operating Expenses” shall mean all costs, fees, disbursements and
expenses paid or incurred by or on behalf of Landlord in the operation,
ownership, maintenance, insurance, management, replacement and repair of the
Building (excluding Property Taxes) including without limitation:

 

(i)            Premiums for property, earthquake, casualty, liability, rent
interruption or other types of insurance carried by Landlord.

 

(ii)           Salaries, wages and other amounts paid or payable for personnel
including the Building manager, superintendent, operation and maintenance staff,
and other employees of Landlord involved in the maintenance and operation of the
Building, including contributions and premiums towards fringe benefits,
unemployment, disability and worker’s compensation insurance, pension plan
contributions and similar premiums and contributions and the total charges of
any independent contractors or property managers engaged in the operation,
repair, care, maintenance and cleaning of any portion of the Building.

 

(iii)          Cleaning expenses, including without limitation janitorial
services, window cleaning, and garbage and refuse removal.

 

(iv)          Landscaping expenses, including without limitation irrigating,
trimming, mowing, fertilizing, seeding, and replacing plants.

 

(v)           Heating, ventilating, air conditioning and steam/utilities
expenses, including fuel, gas, electricity, water, sewer, telephone, and other
services.

 

(vi)          Subject to the provisions of Section 4.01(C)(xii) below, the cost
of maintaining, operating, repairing and replacing components of equipment or
machinery, including without limitation heating, refrigeration, ventilation,
electrical, plumbing, mechanical, elevator, escalator, sprinklers, fire/life
safety, security and energy management systems, including service contracts,
maintenance contracts, supplies and parts.

 

(vii)         Other items of repair or maintenance of elements of the Building.

 

(viii)        The costs of policing, security and supervision of the Building.

 

(ix)           Fair market rental and other costs with respect to the management
office for the Building.

 

(x)            The cost of the rental of any machinery or equipment and the cost
of supplies used in the maintenance and operation of the Building.

 

(xi)           Audit fees and the cost of accounting services incurred in the
preparation of statements referred to in this Lease and financial statements,
and in the computation of the rents and charges payable by tenants of the
Building.

 

[g16132lg01i001.jpg]

 

4

--------------------------------------------------------------------------------


 

(xii)          Capital expenditures (a) made primarily to reduce Operating
Expenses, or to comply with any laws or other governmental requirements, or (b)
for replacements (as opposed to additions or new improvements) or non structural
items located in the common areas of the property required to keep such areas in
good condition; provided, all such permitted capital expenditures (together with
reasonable financing charges) shall be amortized for purposes of this Lease over
the shorter of (i) their useful lives, (ii) the period during which the
reasonably estimated savings in Operating Expenses equals the expenditures, or
(iii) three (3) years.

 

(xiii)         Legal fees and expenses.

 

(xiv)        Payments under any easement, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs in any
planned development.

 

(xv)         A fee for the administration and management of the Building as
reasonably determined by Landlord from time to time.

 

Operating Expenses shall not include costs of alteration of the premises of
tenants of the Building, depreciation charges, interest and principal payments
on mortgages, ground rental payments, real estate brokerage and leasing
commissions, expenses incurred in enforcing obligations of tenants of the
Building, salaries and other compensation of executive officers of the managing
agent of the Building senior to the Building manager, costs of any special
service provided to any one tenant of the Building but not to tenants of the
Building generally, and costs of marketing or advertising the Building.

 

(D)          If the Building does not have one hundred percent (100%) occupancy
during an entire calendar year, including the Base Year, then the variable cost
component of “Property Taxes” and “Operating Expenses” shall be equitably
adjusted so that the total amount of Property Taxes and Operating Expenses
equals the total amount which would have been paid or incurred by Landlord had
the Building been one hundred percent (100%) occupied for the entire calendar
year. In no event shall Landlord be entitled to receive from Tenant and any
other tenants in the Building an aggregate amount in excess of actual Property
Taxes and Operating Expenses as a result of the foregoing provisions.

 

4.02         Base Rent.

 

(A)          During the Lease Term, Tenant shall pay to Landlord as rental for
the Premises the Base Rent described in Section 1.07 above, subject to the
following annual adjustments (herein called the “Rent Adjustments”):

 

(B)           Annual Adjustments of Base Rent. (see Section 1.07)

 

(a)           Tax and Operating Expense Adjustment. During each calendar year,
the Base Rent payable by Tenant to Landlord, shall be increased by
(collectively, the “Tax and Operating Expense Adjustment”): (i) Tenant’s
Percentage Share of the dollar increase, if any, in Property Taxes for such year
over Property Taxes for the Base Year; and (ii) Tenant’s Percentage Share of the
dollar increase, if any, in any category of Operating Expenses paid or incurred
by Landlord during such year over the respective category of Operating Expenses
paid or incurred by Landlord during the Base Year. A decrease in Property Taxes
or any category of Operating Expenses below the Base Year amounts shall not
decrease the amount of the Base Rent due hereunder or give rise to a credit in
favor of Tenant.

 

(b)           CPI Adjustment. During each calendar year, the Base Rent payable
by Tenant to Landlord, shall be adjusted to reflect increases in the Consumer
Price Index and follows:

 

(i)            Definitions. The following terms shall have the following
meanings:

 

(A)          “Index” means the “Consumer Price Index All Urban Consumers Los
Angeles/Long Beach/Anaheim Metropolitan Area” compiled by the U.S. Department of
Labor, Bureau of Labor

 

[g16132lg01i001.jpg]

 

5

--------------------------------------------------------------------------------


 

Statistics, (1982-84-100). If a substantial change is made in the Index, the
revised Index shall be used, subject to such adjustments as landlord may
reasonably deem appropriate in order to make the revised Index comparable to the
Prior Index If the Bureau of Labor Statistics ceases to publish the Index, then
the successor or most nearly comparable index, as reasonably determined by
Landlord, shall be used, subject to such adjustments as landlord may reasonably
deem appropriate in order to make the new index comparable to the Index.

 

(B)           “CPI Adjustment Date” means the date of the Commencement Date of
the Year in which the first anniversary of the Commencement Date falls and that
same month of commencement date of every year thereafter.

 

(C)           “CPI Base” means the initial Base Rent amount set forth in Section
4.02(A).

 

(ii)           Computation of Adjustment. Effective as of each CPI Adjustment
Date, the Base Rent shall be adjusted to an amount to be determined by
Multiplying the CPI Base by a fraction, the numerator of which shall be the
Index for the calendar month in which the Commencement Date occurs and the
denominator being the Index from the calendar month most recently published as
of the CPI Adjustment Date. Such fraction shall not exceed, for any CPI
Adjustment Date, an amount in excess of one hundred percent, multiplied by the
number of CPI Adjustment Dated that have then occurred (including the present
one). The Base Rent shall never be reduced as result of an adjustment pursuant
to this paragraph. Landlord shall give Tenant written notice indicating the
adjusted Base Rent and the method of computation, and, on or before the first
day of the first calendar month following Tenant’s receipt of such written
notice, and Tenant shall within thirty (30) days after notice pay to Landlord an
amount equal to the underpayment of Base Rent by Tenant for the period from the
CPI Adjustment Date until such date.

 

4.03         Tax and Operating Expense Adjustment Procedure; Estimates. The Tax
and Operating Expense Adjustment specified in Section 4.02(B)(a) shall be
determined and paid as follows:

 

(A)          During each calendar year subsequent to the Base Year, Landlord
shall give Tenant written notice of its estimate of any increased amounts
payable under Section 4.02(B)(a) for that calendar year. On or before the first
day of each calendar month during the calendar year, Tenant shall pay to
Landlord one twelfth (1/12th) of such estimated amounts; provided, however,
that, not more often than quarterly, Landlord may, by written notice to Tenant,
revise its estimate for such year, and subsequent payments by Tenant for such
year shall be based upon such revised estimate.

 

(B)           Within one hundred twenty (120) days after the close of each
calendar year or as soon thereafter as is practicable, Landlord shall deliver to
Tenant a statement of that year’s Property Taxes and Operating Expenses, and the
actual Tax and Operating Expense Adjustment to be made pursuant to Section
4.02(B)(a) for such calendar year, as determined by Landlord (the “Landlord’s
Statement”) and such Landlord’s Statement shall be binding upon Tenant, except
as provided in Section 4.04 below. If the amount of the actual Tax and Operating
Expense Adjustment is more than the estimated payments for such calendar year
made by Tenant, Tenant shall pay the deficiency to Landlord upon receipt of
Landlord’s Statement. If the amount of the actual Tax and Operating Expense
Adjustment is less than the estimated payments for such calendar year made by
Tenant, any excess shall be credited against Rent (as hereinafter defined) next
payable by Tenant under this Lease or, if the Lease Term has expired, any excess
shall be paid to Tenant. No delay in providing the statement described in this
subparagraph (B) shall act as a waiver of Landlord’s right to payments under
Section 4.02(B)(a) above.

 

(C)           If this Lease shall terminate on a day other than the end of a
calendar year, the amount of the Tax and Operating Expense Adjustment to be paid
pursuant to Section 4.02(B)(a) that is applicable to the calendar year in which
such termination occurs shall be prorated on the basis of the number of days
from January 1 of the calendar year to the termination date bears to 365. The
termination of this Lease shall not affect the obligations of Landlord and
Tenant pursuant to Section 4.03(B) to be performed after such termination.

 

4.04         Review of Landlord’s Statement. Provided that Tenant is not then in
default beyond any applicable cure period of its obligations to pay Base Rent,
additional rent described in Section 4.02(B), or any other payments required to
be made by it under this Lease and provided further that Tenant strictly
complies with the

 

[g16132lg01i001.jpg]

 

6

--------------------------------------------------------------------------------


 

provisions of this Section 4.04, Tenant shall have the right, once each calendar
year, to reasonably review supporting data for any portion of a Landlord’s
Statement (provided, however, Tenant may not have an audit right to all
documentation relating to Building operations as this would far exceed the
relevant information necessary to properly document a pass through billing
statement, but real estate tax statements, and information on utilities,
repairs, maintenance and insurance will be available), in accordance with the
following procedure:

 

(A) Tenant shall, within ten (10) business days after any such Landlord's
Statement is delivered, deliver a written notice to Landlord specifying the
portions of the Landlord's Statement that are claimed to be incorrect, and
Tenant shall simultaneously pay to Landlord all amounts due from Tenant to
Landlord as specified in the Landlord's Statement. Except as expressly set forth
in subsection (C) below, in no event shall Tenant be entitled to withhold,
deduct, or offset any monetary obligation of Tenant to Landlord under the Lease
(including, without limitation, Tenant's obligation to make all payments of Base
Rent and all payments of Tenant's Tax and Operating Expense Adjustment) pending
the completion of and regardless of the results of any review of records under
this Section 4.04. The right of Tenant under this Section 4.04 may only be
exercised once for any Landlord's Statement, and if Tenant fails to meet any of
the above conditions as a prerequisite to the exercise of such right, the right
of Tenant under this Section 4.04 for a particular Landlord's Statement shall be
deemed waived.

 

(B) Tenant acknowledges that Landlord maintains its records for the Building at
Landlord's manager's corporate offices presently located at the address set
forth in Section 1.12 and Tenant agrees that any review of records under this
Section 4.04 shall be at the sole expense of Tenant and shall be conducted by an
independent firm of certified public accountants of national standing that is
not being compensated on a contingency fee basis. Tenant acknowledges and agrees
that any records reviewed under this Section 4.04 constitute confidential
information of Landlord, which shall not be disclosed to anyone other than the
accountants performing the review and the principals of Tenant who receive the
results of the review. If requested by Landlord, Tenant shall require its
employees or agents inspecting Landlord's books and records to sign Landlord's
confidentiality agreement as a condition of Landlord making Landlord's relevant
accounting records available to them. The disclosure of such information to any
other person, whether or not caused by the conduct of Tenant, shall constitute a
material breach of this Lease.

 

(C) Any errors disclosed by the review shall be promptly corrected by Landlord,
provided, however, that if Landlord disagrees with any such claimed errors,
Landlord shall have the right to cause another review to be made by an
independent firm of certified public accountants of national standing. In the
event of a disagreement between the two accounting firms, the review that
discloses the least amount of deviation from the Landlord's Statement shall be
deemed to be correct. In the event that the results of the review of records
(talking into account, if applicable, the results of any additional review
caused by Landlord) reveal that Tenant has overpaid obligations for a preceding
period, the amount of such overpayment shall be credited against Tenant's
subsequent installment obligations to pay the estimated Tax and Operating
Expense Adjustment. In the event that such results show that Tenant has
underpaid its obligations for a preceding period, Tenant shall be liable for
Landlord's actual accounting fees, and the amount of such underpayment shall be
paid by Tenant to Landlord with the next succeeding installment obligation of
estimated Tax and Operating Expense Adjustment.

 

4.05         Payment. Concurrently with the execution hereof, Tenant shall pay
Landlord Base Rent for the first calendar month of the Lease Term. Thereafter
the Base Rent described in Section 1.07, as adjusted in accordance with
Section 4.02, shall be payable in advance on the First (1st) Day of each
calendar month. If the Commencement Date is other than the first day of a
calendar month, the prepaid Base Rent for such partial month shall be prorated
in the proportion that the number of days this Lease is in effect during such
partial month bears to the total number of days in the calendar month. All Rent,
and all other amounts payable to Landlord by Tenant pursuant to the provisions
of this Lease, shall be paid to Landlord, without notice, demand, abatement,
deduction or offset, in lawful money of the United States at Landlord’s office
in the Building or to such other person or at such other place as Landlord may
designate from time to time by written notice given to Tenant. No payment by
Tenant or receipt by Landlord of a lesser amount than the correct Rent due
hereunder shall be deemed to be other than a payment on account; nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed to effect or evidence an accord and satisfaction; and Landlord
may accept such check or payment without prejudice to Landlord’s right to
recover the balance or pursue any other remedy in this Lease or at law or in
equity provided.

 

[g16132lg01i001.jpg]

 

7

--------------------------------------------------------------------------------

 

4.06         Late Charge; Interest. Tenant acknowledges that the late payment of
Base Rent or any other amounts payable by Tenant to Landlord hereunder (all of
which shall constitute-additional rental to the same extent as Base Rent) will
cause Landlord to incur administrative costs and other damages, the exact amount
of which would be impracticable or extremely difficult to ascertain. Landlord
and Tenant agree that if Landlord does not receive any such payment on or before
five (5) days after the date the payment is due, Tenant shall pay to Landlord,
as additional rent, (a) a late charge equal to five percent (5%) of the overdue
amount to cover such additional administrative costs; and (b) interest on the
delinquent amounts at the lesser of the maximum rate permitted by law if any or
twelve percent (12%) per annum from the date due to the date paid.

 

4.07         Additional Rent. For purposes of this Lease, all amounts payable by
Tenant to Landlord pursuant to this Lease, whether or not denominated as such,
shall constitute Base Rent. Any amounts due Landlord shall sometimes be referred
to in this Lease as “Rent”.

 

4.08         Additional Taxes. Notwithstanding anything in Section 4.01(B) to
the contrary, Tenant shall reimburse Landlord upon demand for any and all taxes
payable by or imposed upon Landlord upon or with respect to: any fixtures or
personal properly located in the Premises; any leasehold improvements made in or
to the Premises by or for Tenant;

 

ARTICLE V - SECURITY DEPOSIT

 

5.01         Upon the execution of this Lease, Tenant shall deposit with
Landlord the Security Deposit described in Section 1.09 above. The Security
Deposit is made by Tenant to secure the faithful performance of all the terms,
covenants and conditions of this Lease to be performed by Tenant. If Tenant
shall default with respect to any covenant or provision hereof, Landlord may
use, apply or retain all or any portion of the Security Deposit to cure such
default or to compensate Landlord for any loss or damage which Landlord may
suffer thereby. If Landlord so uses or applies all or any portion of the
Security Deposit, Tenant shall immediately upon written demand deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to the full
amount hereinabove stated. Landlord shall not be required to keep the Security
Deposit separate from its general accounts and Tenant shall not be entitled to
interest on the Security Deposit. Tenant expressly agrees to waive the
protections afforded under California Civil Code Section 1950.7, thus allowing
Landlord to apply the Security Deposit towards future rents owing in the case of
Tenant’s default. Within thirty (30) days after the expiration of the Lease Term
and the vacation of the Premises by Tenant, the Security Deposit, or such part
as has not been applied to cure the default, shall be returned to Tenant.

 

ARTICLE VI - USE OF PREMISES

 

6.01         Tenants Permitted Use. Tenant shall use the Premises only for
Tenant’s Permitted Use as set forth in Section 1.10 above and shall not use or
permit the Premises to be used for any other purpose. Tenant shall, at its sole
cost and expense, obtain all governmental licenses and permits required to allow
Tenant to conduct “Tenant’s Permitted Use. Landlord disclaims any warranty that
the Premises are suitable for Tenant’s use and Tenant acknowledges that it has
had a full opportunity to make its own determination in this regard.

 

6.02         Compliance With Laws and Other Requirements.

 

(A)          Tenant shall cause the Premises to comply in all material respects
with all laws, ordinances, regulations and directives of any governmental
authority having jurisdiction including, without limitation, any certificate of
occupancy and any law, ordinance, regulation, covenant, condition or restriction
affecting the Building or the Premises which in the future may become applicable
to the Premises (collectively “Applicable Laws”).

 

(B)           Tenant shall not use the Premises, or permit the Premises to be
used, in any manner which: (a) violates any Applicable Law; (b) causes or is
reasonably likely to cause damage to the Building or the Premises; (c) violates
a requirement or condition of any fire and extended insurance policy covering
the Building and/or the Premises, or increases the cost of such policy; (d)
constitutes or is reasonably likely to constitute a nuisance,

 

[g16132lg03i001.jpg]

 

8

--------------------------------------------------------------------------------


 

annoyance or inconvenience to other tenants or occupants of the Building or its
equipment, facilities or systems; (e) interferes with, or is reasonably likely
to interfere with, the transmission or reception of microwave, television,
radio, telephone or other communication signals by antennae or other facilities
located in the Building; or (f) violates the Rules and Regulations described in
Article XIX.

 

(C)           Landlord shall cause the Building and common areas to comply with
Applicable Laws.

 

6.03         Hazardous Materials.

 

(A)          No Hazardous Materials, as defined herein, shall be Handled, as
also defined herein, upon, about, above or beneath the Premises or any portion
of the Building by or on behalf of Tenant, its subtenants or its assignees, or
their respective contractors, clients, officers, directors, employees, agents,
or invitees. Any such Hazardous Materials so Handled shall be known as Tenant’s
Hazardous Materials. Notwithstanding the foregoing, normal quantities of
Tenant’s Hazardous Materials customarily used in the conduct of general
administrative and executive office activities (e.g., copier fluids and cleaning
supplies) may be Handled at the Premises without Landlord’s prior written
consent. Tenant’s Hazardous Materials shall be Handled at all times in
compliance with the manufacturer’s instructions therefor and all applicable
Environmental Laws, as defined herein.

 

(B)           Notwithstanding the obligation of Tenant to indemnify Landlord
pursuant to this Lease, Tenant shall, at its sole cost and expense, promptly
take all actions required by any Regulatory Authority, as defined herein, or
necessary for Landlord to make full economic use of the Premises or any portion
of the Building, which requirements or necessity arises from the Handling of
Tenant’s Hazardous Materials upon, about, above or beneath the Premises or any
portion of the Building. Such actions shall include, but not be limited to, the
investigation of the environmental condition of the Premises or any portion of
the Building, the preparation of any feasibility studies or reports and the
performance of any cleanup, remedial, removal or restoration work. Tenant shall
take all actions necessary to restore the Premises or any portion of the
Building to the condition existing prior to the introduction of Tenant’s
Hazardous Materials, notwithstanding any less stringent standards or remediation
allowable under applicable Environmental Laws. Tenant shall nevertheless obtain
Landlord’s written approval prior to undertaking any actions required by this
Section, which approval shall not be unreasonably withheld so long as such
actions would not potentially have a material adverse long-term or short-term
effect on the Premises or any portion of the Building.

 

(C)           Landlord Indemnification. Landlord and its successors and assigns
shall indemnify, defend, reimburse and hold Tenant, its agents, employees and
lenders, harmless from and against any and damages, liabilities, judgments,
claims, expenses, penalties, and reasonable out-of-pocket attorneys’ and
consultants’ fees including the cost of remediation, arising out of or involving
any Hazardous Substances on the Premises prior to the Commencement Date or which
arise out of or involved the gross negligence or willful misconduct of Landlord,
its agents or employees. Landlord’s obligations shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.

 

(D)          Investigations and Remediations. Landlord shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to the Commencement Date, unless such
remediation measure is required as a result of Tenant’s use of the Premises, in
which event Tenant shall be responsible for such payment. Tenant shall cooperate
fully in any such activities at the request of Landlord, including allowing
Landlord and Landlord’s agents to have reasonable access to the Premises at
reasonable times in order to carry out Landlord’s investigative and remedial
responsibilities; it being understood that reasonable prior written notice of
such access must have been provided to Tenant and that Tenant shall have the
right to have its employee accompany Landlord and Landlord’s agents.

 

(E)           Tenant agrees to execute affidavits, representations, and the like
from time to time at Landlord’s request stating Tenant’s best knowledge and
belief regarding the presence of Hazardous Materials on the Premises.

 

[g16132lg03i001.jpg]

 

9

--------------------------------------------------------------------------------


 

(F)           “Environmental Laws” means and includes all now and hereafter
existing statutes, laws, ordinances, codes, regulations, rules, rulings, orders,
decrees, directives, policies and requirements by any Regulatory Authority
regulating, relating to, or imposing liability or standards of conduct
concerning public health and safety or the environment.

 

(G)           “Hazardous Materials” means: (a) any material or substance:
(i) which is defined or becomes defined as a “hazardous substance,” “hazardous
waste,” “infectious waste,” “chemical mixture or substance,” or “air pollutant”
under Environmental Laws; (ii) containing petroleum, crude oil or any fraction
thereof; (iii) containing polychlorinated biphenyls (PCB’s); (iv) containing
asbestos; (v) which is radioactive; (vi) which is infectious; or (b) any other
material or substance displaying toxic, reactive, ignitable or corrosive
characteristics, as all such terms are used in their broadest sense, and are
defined, or become defined by Environmental Laws; or (c) materials which cause a
nuisance upon or waste to the Premises or any portion of the Building.

 

(H)          “Handle,” “handle,” “Handled,” “handled,” “Handling,” or “handling”
shall mean any installation, handling, generation, storage, treatment, use,
disposal, discharge, release, manufacture, refinement, presence, migration,
emission, abatement, removal, transportation, or any other activity of any type
in connection with or involving Hazardous Materials.

 

(I)            “Regulatory Authority” shall mean any federal, state or local
governmental agency, commission, board or political subdivision.

 

(J)            Tenant acknowledges that the Landlord has advised Tenant that the
Building contains, or is likely to contain, materials which contain asbestos.
Asbestos may be found in all building materials excluding those materials made
from wood, glass, metal, rubber, and plastic. If Tenant undertakes any
alterations, additions, or improvements to the Premises, Tenant shall undertake
the alterations, additions, or improvements in a manner that avoids disturbing
any materials which may contain-asbestos. If materials which may contain
asbestos are likely to be disturbed in the course of such work Tenant shall
remove or encapsulate the materials in accordance with an asbestos abatement
plan approved by Landlord which will not be unreasonably withheld or delayed and
otherwise in accordance with all applicable laws and regulations. Tenant also
acknowledges that materials which contain asbestos do not pose a significant
risk of creating exposures which exceed the Permissible Exposure Limits unless
they are improperly disturbed, damaged, or deteriorated. Tenant shall promptly
report to Landlord damage or deterioration of materials which may contain
asbestos.

 

ARTICLE VII - UTILITIES AND SERVICES

 

7.01         Building Services. As long as Tenant is not in monetary default
under this Lease, Landlord agrees to furnish or cause to be furnished to the
Premises the following utilities and services, subject to the conditions and
standards set forth herein:

 

(A)          Non-attended automatic elevator service (if the Building has such
equipment serving the Premises), in common with Landlord and other tenants and
occupants and their agents and invitees.

 

(B)           During Business Hours, as defined in Section 1.11 of this Lease,
such air conditioning, heating and ventilation as (“HVAC”), in Landlord’s
reasonable judgment, are required for the comfortable use and occupancy of the
Premises. Landlord may make available to Tenant heating, ventilation or air
conditioning in excess of that which Landlord shall be required to provide
hereunder. If Tenant needs HVAC during non-Business Hours, Tenant shall provide
no less than forty-eight (48) hours’ prior notice to Landlord and pay as
additional rent the cost of after-hour HVAC at the Building’s prevailing rates,
subject to change.

 

(C)           Water for rest room purposes.

 

(D)          If the Premises are not used exclusively as offices, Landlord, at
Landlord’s sole discretion, may require that the Premises be kept clean and in
order by Tenant, at Tenant’s expense, to the satisfaction of Landlord and by
persons approved by Landlord; and, in all events, Tenant shall pay to Landlord
the cost of removal

 

[g16132lg03i001.jpg]

 

10

--------------------------------------------------------------------------------


 

of Tenant’s refuse and rubbish, to the extent that the same exceeds the refuse
and rubbish attendant to norrnal office usage.

 

(E)           At all reasonable times, electric current of not less than 3.5
watts per square foot for building standard lighting and fractional horsepower
office machines; provided, however, that (i) without Landlord’s consent, Tenant
shall not install, or permit the installation, in the Premises of any computers,
word processors, electronic data processing equipment or other type of equipment
or machines which will increase Tenant’s use of electric current in excess of
that which Landlord is obligated to provide hereunder (provided, however, that
the foregoing shall not preclude the use of personal computers or similar office
equipment); (ii) if Tenant shall require electric current which may disrupt the
provision of electrical service to other tenants, Landlord may refuse to grant
its consent or may condition its consent upon Tenant’s payment of the cost of
installing and providing any additional facilities required to furnish such
excess power to the Premises and upon the installation in the Premises of
electric current meters to measure the amount of electric current consumed, in
which latter event Tenant shall pay for the cost of such meter(s) and the cost
of installation, maintenance and repair thereof, as well as for all excess
electric current consumed at the rates charged by the applicable local public
utility, plus a reasonable amount to cover the additional expenses incurred by
Landlord in keeping account of the electric current so consumed; and (iii) if
Tenant’s increased electrical requirements will materially affect the
temperature level in the Premises or the Building, Landlord’s consent may be
conditioned upon Tenant’s requirement to pay such amounts as will be incurred by
Landlord to install and operate any machinery or equipment necessary to restore
the temperature level to that otherwise required to be provided by Landlord,
including but not limited to the cost of modifications to the air conditioning
system. Landlord shall not, in any way, be liable or responsible to Tenant for
any loss or damage or expense which Tenant may incur or sustain if, for any
reasons beyond Landlord’s reasonable control, either the quantity or character
of electric service is changed or is no longer available or suitable for
Tenant’s requirements. Tenant covenants that at all times its use of electric
current shall never exceed the capacity of the feeders, risers or electrical
installations of the Building. If submetering of electricity in the Building
will not be permitted under future laws or regulations, the Rent will then be
equitably and periodically adjusted to include an additional payment to Landlord
reflecting the cost to Landlord for furnishing excess electricity to Tenant in
the Premises, so long as Landlord is able to provide a reasonable accounting of
Tenant’s excess power use.

 

Any amounts which Tenant is required to pay to Landlord pursuant to this
Section 7.01 shall be payable upon demand by Landlord and shall constitute
additional rent.

 

7.02         Interruption of Services. Landlord shall not be liable for any
failure to furnish, stoppage of, or interruption in furnishing any of the
services or utilities described in Section 7.01, when such failure is caused by
accident, breakage, repairs, strikes, lockouts, labor disputes, labor
disturbances, governmental regulation, civil disturbances, acts of war,
moratorium or other governmental action, or any other cause beyond Landlord’s
reasonable control, and, in such event, Tenant shall not be entitled to any
damages nor shall any failure or interruption abate or suspend Tenant’s
obligation to pay Base Rent and additional rent required under this Lease or
constitute or be construed as a constructive or other eviction of Tenant, so
long as Landlord uses commercially reasonable efforts to reestablish such
services or utilities. Further, in the event any governmental authority or
public utility promulgates or revises any law, ordinance, rule or regulation, or
issues mandatory controls or voluntary controls relating to the use or
conservation of energy, water, gas, light or electricity, the reduction of
automobile or other emissions, or the provision of any other utility or service,
Landlord may take any reasonably appropriate action to comply with such law,
ordinance, rule, regulation, mandatory control or voluntary guideline and
Tenant’s obligations hereunder shall not be affected by any such action of
Landlord. The parties acknowledge that safety and security devices, services and
programs provided by Landlord, if any, while intended to deter crime and ensure
safety, may not in given instances prevent theft or other criminal acts, or
ensure safety of persons or property. The risk that any safety or security
device, service or program may not be effective, or may malfunction, or be
circumvented by a criminal, is assumed by Tenant with respect to Tenant’s
property and interests, and Tenant shall obtain insurance coverage to the extent
Tenant desires protection against such criminal acts and other losses, as
further described in this Lease. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord or required by Law.

 

[g16132lg03i001.jpg]

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII - MAINTENANCE AND REPAIRS

 

8.01                               Landlord’s Obligations. Except as provided in
Sections 8.02 and 8.03 below, Landlord shall maintain the Building in reasonable
order and repair throughout the Lease Term; provided, however, that Landlord
shall not be liable for any failure to make any repairs or to perform any
maintenance unless such failure shall persist for an unreasonable time after
written notice of the need for such repairs or maintenance is given to Landlord
by Tenant. Except as provided in Article XI, there shall be no abatement of
Rent, nor shall there be any liability of Landlord, by reason of any injury or
inconvenience to, or interference with, Tenant’s business or operations arising
from the making of, or failure to make, any maintenance or repairs in or to any
portion of the Building, unless caused by the negligence or willful misconduct
of Landlord, its agents, employees or contractors.

 

8.02                               Tenant’s Obligations. During the Lease Term,
Tenant shall, at its sole cost and expense, maintain the Premises in good order
and repair (including, without limitation, the carpet, wall-covering, doors,
plumbing and other fixtures, equipment, alterations and improvements, whether
installed by Landlord or Tenant). Further, Tenant shall be responsible for, and
upon demand by Landlord shall promptly reimburse Landlord for, any damage to any
portion of the Building or the Premises caused by (a) Tenant’s activities in the
Building or the Premises; (b) the performance or existence of any alterations,
additions or improvements made by Tenant in or to the Premises; (c) the
installation, use, operation or movement of Tenant’s property in or about the
Building or the Premises; or (d) any act or omission by Tenant or its officers,
partners, employees, agents, contractors or invitees.

 

8.03                                Landlord’s Rights. Landlord and its
contractors shall have the right, at all reasonable times and upon prior oral or
telephonic notice to Tenant at the Premises, other than in the case of any
emergency in which case no notice shall be required, to enter upon the Premises
to make any repairs to the Premises or the Building reasonably required or
deemed reasonably necessary by Landlord and to erect such equipment, including
scaffolding, as is reasonably necessary to effect such repairs. Tenant shall
have the right to accompany all such persons in non-emergency circumstances.

 

ARTICLE IX - ALTERATIONS, ADDITIONS AND IMPROVEMENTS

 

9.01         Landlord’s Consent; Conditions. Tenant shall not make or permit to
be made any alterations, additions, or improvements in or to the Premises
(“Alterations”) without the prior written consent of Landlord, which consent,
with respect to non-structural alterations, shall not be unreasonably withheld.
Landlord may impose as a condition to making any Alterations such requirements
as Landlord in its reasonable discretion deems necessary or desirable including
without limitation: Tenant’s submission to Landlord, for Landlord’s prior
written approval, of all plans and specifications relating to the Alterations;
Landlord’s prior written approval of the time or times when the Alterations are
to be performed; Landlord’s prior written approval of the contractors and
subcontractors performing work in connection with the Alterations; Tenant’s
receipt of all necessary permits and approvals from all governmental authorities
having jurisdiction over the Premises prior to the construction of the
Alterations; Tenant’s delivery to Landlord of such bonds and insurance as
Landlord shall reasonably require; and Tenant’s payment to Landlord of all costs
and expenses incurred by Landlord because of Tenant’s Alterations which are
structural in nature, including but not limited to costs incurred in reviewing
the plans and specifications for, and the progress of, the Alterations. Tenant
is required to provide Landlord written notice of whether the Alterations
include the Handling of any Hazardous Materials and whether these materials are
of a customary and typical nature for industry practices. Upon completion of the
Alterations, Tenant shall provide Landlord with copies of as built plans.
Neither the approval by Landlord of plans and specifications relating to any
Alterations nor Landlord’s supervision or monitoring of any Alterations shall
constitute any warranty by Landlord to Tenant of the adequacy of the design for
Tenant’s intended use or the proper performance of the Alterations.

 

9.02         Performance of Alterations Work. All work relating to the
Alterations shall be performed in compliance with the plans and specifications
approved by Landlord, all applicable laws, ordinances, rules, regulations and
directives of all governmental authorities having jurisdiction (including
without limitation Title 24 of the California Administrative Code) and the
requirements of all carriers of insurance on the Premises and the Building, the
Board of Underwriters, Fire Rating Bureau, or similar organization. All work
shall be performed in a diligent, first class manner and so as not to
unreasonably interfere with any other tenants or occupants of the

 

[g16132lg03i001.jpg]

 

12

--------------------------------------------------------------------------------


 

Building. All reasonable out of pocket costs incurred by Landlord relating to
the Alterations shall be payable to Landlord by Tenant as additional rent upon
demand including such support documents as are reasonably required by Tenant. No
asbestos-containing materials shall be used or incorporated in the Alterations.
No lead-containing surfacing material, solder, or other construction materials
or fixtures where the presence of lead might create a condition of exposure not
in compliance with Environmental Laws shall be incorporated in the Alterations.

 

9.03         Liens. Tenant shall pay when due all costs for work performed and
materials supplied to the Premises by Tenant and its agents. Tenant shall keep
Landlord, the Premises and the Building free from all liens, stop notices and
violation notices relating to the Alterations or any other work performed for,
materials furnished to or obligations incurred by or for Tenant and Tenant shall
protect, indemnify, hold harmless and defend Landlord, the Premises and the
Building of and from any and all loss, cost, damage, liability and expense,
including attorneys’ fees, arising out of or related to any such liens or
notices. Further, Tenant shall give Landlord not less then seven (7) business
days prior written notice before commencing any Alterations in or about the
Premises to permit Landlord to post appropriate notices of non-responsibility.
Tenant shall also secure, prior to commencing any Alterations, at Tenant’s sole
expense, a completion and lien indemnity bond satisfactory to Landlord for such
work. During the progress of such work, Tenant shall, upon Landlord’s request,
furnish Landlord with sworn contractor’s statements and lien waivers covering
all work theretofore performed. Tenant shall satisfy or otherwise discharge all
liens, stop notices or other claims or encumbrances arising as a result of any
Alterations or any other work performed for Tenant within ten (10) days after
Landlord notifies Tenant in writing that any such lien, stop notice, claim or
encumbrance has been filed. If Tenant fails to pay and remove such lien, claim
or encumbrance within such ten (10) days, Landlord, at its election, may pay and
satisfy the same and in such event the sums so paid by Landlord, with interest
from the date of payment at the rate set forth in Section 4.06 hereof for
amounts owed Landlord by Tenant shall be deemed to be additional rent due and
payable by Tenant at once without notice or demand.

 

9.04         Lease Termination. Except as provided in this Section 9.04, upon
expiration or earlier termination of this Lease Tenant shall surrender the
Premises to Landlord in the same condition as existed on the date Tenant first
occupied the Premises, (whether pursuant to this Lease or an earlier lease),
subject to reasonable wear and tear. All Alterations shall become a part of the
Premises and shall become the property of Landlord upon the expiration or
earlier termination of this Lease, unless Landlord shall, by written notice
given to Tenant, require Tenant to remove some or all of Tenant’s Alterations,
in which event Tenant shall promptly remove the designated Alterations and shall
promptly repair any resulting damage, all at Tenant’s sole expense. All business
and trade fixtures, machinery and equipment, furniture, movable partitions and
items of personal property owned by Tenant or installed by Tenant at its expense
in the Premises shall be and remain the property of Tenant; upon the expiration
or earlier termination of this Lease, Tenant shall, at its sole expense, remove
all such items and repair any damage to the Premises or the Building caused by
such removal. If Tenant fails to remove any such items (“Abandoned Items”) or
repair such damage promptly after the expiration or earlier termination of the
Lease, Landlord may, but need not, do so with no liability to Tenant, and Tenant
shall pay Landlord the cost thereof upon written demand, including such support
documents as are reasonably required by Tenant. Tenant agrees to indemnify
Landlord for any and all loss, cost, damage, liability or expense as incurred
(including but not limited to reasonable out of pocket attorneys’ fees and legal
costs) arising out of or related to any claim, suit or judgment brought by or in
favor of any person or persons for damage, loss or expense which arises out of,
is occasioned by or is in any way attributable to the Abandoned Items.
Notwithstanding the foregoing to the contrary, in the event that Landlord gives
its consent, pursuant to the provisions of Section 9.01 of this Lease, to allow
Tenant to make an Alteration in the Premises, Landlord agrees, upon Tenant’s
written request, to notify Tenant in writing at the time of the giving of such
consent whether Landlord will require Tenant, at Tenant’s cost, to remove such
Alteration at the end of the Lease Term.

 

ARTICLE X - INDEMNIFICATION AND INSURANCE

 

10.01       Indemnification.

 

(A)          Tenant agrees to protect, indemnify, hold harmless and defend
Landlord and any Mortgagee (except outside of Tenant’s premises), as defined
herein, and each of their respective partners, directors, officers, agents and
employees, successors and assigns, (except to the extent of the losses described
below are caused by the gross negligence of Landlord, its agents and employees),
from and against:

 

[g16132lg03i001.jpg]

 

13

--------------------------------------------------------------------------------


 

(i)            any and all loss, cost, damage, liability or expense as incurred
(including but not limited to reasonable attorneys’ fees and legal costs)
arising out of or related to any claim, suit or judgment brought by or in favor
of any person or persons for damage, loss or expense due to, but not limited to,
bodily injury, including death, or property damage sustained by such person or
persons which arises out of, is occasioned by or is in any way attributable to
the use or occupancy of the Premises or any portion of the Building by Tenant or
the acts or omission of Tenant or its agents, employees, contractors, clients,
invitees or subtenants except that caused by the negligence or willful
misconduct of Landlord or its agents or employees. Such loss or damage shall
include, but not be limited to, any injury or damage to, or death of, Landlord’s
employees or agents or damage to the Premises or any portion of the Building.

 

(ii)           any and all environmental damages which arise from: (i) the
Handling of any Tenant’s Hazardous Materials, as defined in Section 6.03 or (ii)
the breach of any of the provisions of this Lease. For the purpose of this
Lease, “environmental damages” shall mean (a) all claims, judgments, damages,
penalties, fines, costs, liabilities, and losses (including without limitation,
diminution in the value of the Premises or any portion of the Building, damages
for the loss of or restriction on use of rentable or usable space or of any
amenity of the Premises or any portion of the Building, and from any adverse
impact on Landlord’s marketing of space); (b) all reasonable sums paid for
settlement of claims, attorneys’ fees, consultants’ fees and experts’ fees; and
(c) all costs incurred by Landlord in connection with investigation or
remediation relating to the Handling of Tenant’s Hazardous Materials, whether or
not required by Environmental Laws, necessary for Landlord to make full economic
use of the Premises or any portion of the Building, or otherwise required under
this Lease. To the extent that Landlord is held strictly liable by a court or
other governmental agency of competent jurisdiction under any Environmental
Laws, Tenant’s obligation to Landlord and the other indemnities under the
foregoing indemnification shall likewise be without regard to fault on Tenant’s
part with respect to the violation of any Environmental Law which results in
liability to the indemnitee. Tenant’s obligations and liabilities pursuant to
this Section 10.01 shall survive the expiration or earlier termination of this
Lease.

 

(B)           Landlord agrees to protect, indemnify, hold harmless and defend
Tenant and each of its partners, directors, officers, agents and employees from
and against any and all loss, cost, damage, liability or expense, including
reasonable attorneys’ fees, with respect to any claim of damage or injury to
persons or property at the Premises, caused by the gross negligence or willful
misconduct of Landlord or its authorized agents or employees or the failure of
Landlord to perform its obligations hereunder.

 

(C)           Notwithstanding anything to the contrary contained herein, nothing
shall be interpreted or used to in any way affect, limit, reduce or abrogate any
insurance coverage provided by any insurers to either Tenant or Landlord.

 

(D)          Notwithstanding anything to the contrary contained in this Lease,
nothing herein shall be construed to infer or imply that Tenant is a partner,
joint venturer, agent, employee, or otherwise acting by or at the direction of
Landlord.

 

10.02       Property Insurance.

 

(A)          At all times during the Lease Term, Tenant shall procure and
maintain, at its sole expense, “all-risk” property insurance, for damage or
other loss caused by fire or other casualty or cause including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting of pipes, explosion, in an amount not less than one
hundred percent (100%) of the replacement cost covering (a) all Alterations made
by or for Tenant in the Premises; and (b) Tenant’s trade fixtures, equipment and
other personal property from time to time situated in the Premises. The proceeds
of such insurance shall be used for the repair or replacement of the property so
insured, except that if not so applied or if this Lease is terminated following
a casualty, the proceeds applicable to the leasehold improvements shall be paid
to Landlord and the proceeds applicable to Tenant’s personal property shall be
paid to Tenant.

 

[g16132lg03i001.jpg]

 

14

--------------------------------------------------------------------------------


 

(B)           At all times during the Lease Term, Tenant shall procure and
maintain business interruption insurance in such amount as will reimburse Tenant
for direct or indirect loss of earnings attributable to all perils insured
against in Section 10.02(A).

 

(C)           Landlord shall, at all times during the Lease Term, procure and
maintain “all-risk” property insurance in the amount not less than ninety
percent (90%) of the insurable replacement cost covering the Building in which
the Premises are located and such other insurance as may be required by a
Mortgagee or otherwise desired by Landlord.

 

10.03       Liability Insurance.

 

(A)          At all times during the Lease Term, Tenant shall procure and
maintain, at its sole expense, commercial general liability insurance applying
to the use and occupancy of the Premises and the business operated by Tenant.
Such insurance shall have a minimum combined single limit of liability of at
least One Million Dollars ($1,000,000) per occurrence and a general aggregate
limit of at least One Million Dollars ($1,000,000). All such policies shall be
written to apply to all bodily injury, property damage, personal injury losses
and shall be endorsed to include Landlord and its agents, beneficiaries,
partners, employees, and any deed of trust holder or mortgagee of Landlord or
any ground less or as additional insureds. Such liability insurance shall be
written as primary policies, not excess or contributing with or secondary to any
other insurance as may be available to the additional insureds.

 

(B)           Prior to the sale, storage, use or giving away of alcoholic
beverages on or from the Premises by Tenant or another person, Tenant, at its
own expense, shall obtain a policy or policies of insurance issued by a
responsible insurance company and in a form acceptable to Landlord saving
harmless and protecting Landlord and the Premises against any and all damages,
claims, liens, judgments, expenses and costs, including actual attorneys’ fees,
arising under any present or future law, statute, or ordinance of the State of
California or other governmental authority having jurisdiction of the Premises,
by reason of any storage, sale, use or giving away of alcoholic beverages on or
from the Premises. Such policy or policies of insurance shall have a minimum
combined single limit of One Million ($l,000,000) per occurrence and shall apply
to bodily injury, fatal or nonfatal; injury to means of support; and injury to
property of any person. Such policy or policies of insurance shall name Landlord
and its agents, beneficiaries, partners, employees and any mortgagee of Landlord
or any ground lessor of Landlord as additional insureds.

 

(C)           Landlord shall, at all times during the Lease Term, procure and
maintain commercial general liability insurance for the Building in which the
Premises are located. Such insurance shall have minimum combined single limit of
liability of at least Two Million Dollars ($2,000,000) per occurrence, and a
general aggregate limit of at least Two Million Dollars ($2,000,000).

 

10.04       Workers’ Compensation Insurance. At all times during the Lease Term,
Tenant shall procure and maintain Workers’ Compensation Insurance in accordance
with the laws of the State of California, and Employer’s Liability insurance
with a limit not less than One Million Dollars ($1,000,000) Bodily Injury Each
Accident; One Million Dollars ($1,000,000) Bodily Injury By Disease - Each
Person; and One Million Dollars ($1,000,000) Bodily Injury to Disease - Policy
Limit.

 

10.05       Policy Requirements. All insurance required to be maintained by
Tenant shall be issued by insurance companies authorized to do insurance
business in the State of California and rated not less than A-VIII in Best’s
Insurance Guide. A certificate of insurance (or, at Landlord’s option, copies of
the applicable policies) evidencing the insurance required under this Article X
shall be delivered to Landlord not less than thirty (30) days prior to the
Commencement Date. No such policy shall be subject to cancellation or
modification without thirty (30) days prior written notice to Landlord and to
any deed of trust holder, mortgagee or ground lessor designated by Landlord to
Tenant. Tenant shall furnish Landlord with a replacement certificate with
respect to any insurance not less than thirty (30) days prior to the expiration
of the current policy. Tenant shall have the right to provide the insurance
required by this Article X pursuant to blanket policies, but only if such
blanket policies expressly provide coverage to the Premises and Landlord as
required by this Lease.

 

[g16132lg03i001.jpg]

 

15

--------------------------------------------------------------------------------


 

10.06       Waiver of Subrogation. Each party hereby waives any right of
recovery against the other for injury or loss due to hazards covered by
insurance or required to be covered, to the extent of the injury or loss covered
thereby. Any policy of insurance to be provided by Tenant or Landlord pursuant
to this Article X shall contain a clause denying the applicable insurer any
right of subrogation against the other party.

 

10.07       Failure to Insure. If Tenant or Landlord fails to maintain any
insurance which Tenant or Landlord is required to maintain pursuant to this
Article X, Tenant shall be liable to Landlord and Landlord shall be liable to
Tenant for any loss or cost resulting from such failure to maintain. Tenant may
not self-insure against any risks required to be covered by insurance without
Landlord’s prior written consent.

 

ARTICLE XI - DAMAGE OR DESTRUCTION

 

11.01       Total Destruction. Except as provided in Section 11.03 below, this
Lease shall automatically terminate if the Building is totally destroyed.

 

11.02       Partial Destruction of Premises. If the Premises are damaged by any
casualty and, in Landlord’s opinion, the Premises (exclusive of any Alterations
made to the Premises by Tenant) can be restored to its pre-existing condition
within two hundred ten (210) days after the date of the damage or destruction,
Landlord shall, upon written notice from Tenant to Landlord of such damage,
except as provided in Section 11.03, promptly and with due diligence repair any
damage to the Premises (exclusive of any Alterations to the Premises made by
Tenant, which shall be promptly repaired by Tenant at its sole expense) and,
until such repairs are completed, the Rent shall be abated from the date of
damage or destruction in the same proportion that the rentable area of the
portion of the Premises which is unusable by Tenant in the conduct of its
business bears to the total rentable area of the Premises. If such repairs
cannot, in Landlord’s reasonable opinion, be made within said two hundred ten
(210) day period, then either Landlord or Tenant shall have the right, by
written notice given to the other within sixty (60) days after the date of the
damage or destruction, to terminate this Lease as of the date of the damage or
destruction.

 

11.03       Exceptions to Landlord’s Obligations. Notwithstanding anything to
the contrary contained in this Article XI, Landlord shall have no obligation to
repair the Premises if either: (a) the Building in which the Premises are
located is so damaged as to require repairs to the Building exceeding twenty
percent (20%) of the full insurable value of the Building; or (b) Landlord
elects to demolish the Building in which the Premises are located; or (c) the
damage or destruction occurs less than two (2) years prior to the Termination
Date, exclusive of option periods; or (d) the damage or destruction is caused by
an uninsured event. Further, Tenant’s Rent shall not be abated if either (i) the
damage or destruction is repaired within five (5) business days after Landlord
receives written notice from Tenant of the casualty, or (ii) Tenant, or any
officers, partners, employees, agents or invitees of Tenant, or any assignee or
subtenant of Tenant, is, in whole or in part, responsible for the damage or
destruction.

 

11.04       Waiver. The provisions contained in this Lease shall supersede any
contrary laws (whether statutory, common law or otherwise) now or hereafter in
effect relating to damage, destruction, self-help or termination, including
California Civil Code Sections 1932 and 1933.

 

ARTICLE XII - CONDEMNATION

 

12.01       Taking. If the entire Premises or so much of the Premises as to
render the balance unusable by Tenant shall be taken by condemnation, sale in
lieu of condemnation or in any other manner for any public or quasi-public
purpose (collectively “Condemnation”), and if Landlord, at its option, is unable
or unwilling to provide substitute premises containing at least as much rentable
area as described in Section 1.02 above, then this Lease shall terminate on the
date that title or possession to the Premises is taken by the condemning
authority, whichever is earlier.

 

12.02       Award. In the event of any Condemnation, the entire award for such
taking shall belong to Landlord. Tenant shall have no claim against Landlord or
the award for the value of any unexpired term of this Lease or otherwise. Tenant
shall be entitled to independently pursue a separate award in a separate
proceeding for

 

[g16132lg03i001.jpg]

 

16

--------------------------------------------------------------------------------


 

Tenant’s relocation costs directly associated with the taking, provided such
separate award doss not diminish Landlord’s award.

 

12.03       Temporary Taking. No temporary taking of the Premises shall
terminate this Lease or entitle Tenant to any abatement of the Rent payable to
Landlord under this Lease; provided, further, that any award for such temporary
taking shall belong to Tenant to the extent that the award applies to any time
period during the Lease Term and to Landlord to the extent that the award
applies to anytime period outside the Lease Term.

 

ARTICLE XIII - RELOCATION

 

13.01       Relocation. Landlord shall have the right, at its option upon not
less than thirty (30) days prior written notice to Tenant, to relocate Tenant
and to substitute for the Premises described above other space in the Building
containing at least as much rentable area as the Premises described in Section
1.02 above with equal or better tenant improvement than the current premises. If
Tenant is already in occupancy of the Premises, then Landlord shall approve in
advance the relocation expenses for purposes of reimbursement for Tenant’s
reasonable moving and telephone relocation expenses and for reasonable
quantities of new stationery upon submission to Landlord of receipts for such
expenditures incurred by Tenant.

 

ARTICLE XIV - ASSIGNMENT AND SUBLETTING

 

14.01           Restriction. Without the prior written consent of Landlord,
which shall not be unreasonably withheld, Tenant shall not assign, encumber, or
otherwise transfer this Lease or any interest herein, or sublet the Premises or
any part thereof, or permit the Premises to be occupied by anyone other than
Tenant or Tenant’s employees (any such assignment, encumbrance, subletting,
occupation or transfer is hereinafter referred to as a “Transfer”). For purposes
of this Lease, the term “Transfer” shall not include any change by Tenant in the
form of its legal organization under applicable state law (such as, for example,
a change from a general partnership to a limited partnership or from a
corporation to a limited liability company). Tenant agrees to provide Landlord
with written notice and such reasonable supporting documents regarding any of
the events mentioned in the preceding clause. An assignment, subletting or other
action in violation of the foregoing shall be void and, at Landlord’s option,
shall constitute a material breach of this Lease. Notwithstanding anything
contained in this Article XIV to the contrary Tenant shall have the right to
assign the Lease or sublease the Premises, or any part thereof, to an
“Affiliate” without the prior written consent of Landlord, but upon at least
twenty (20) days’ prior written notice to Landlord, provided that said Affiliate
is not in default under any other lease for space in a property that is managed
by Landlord or its managing agent. For purposes of this provision, the term
“Affiliate” shall mean any corporation or other entity controlling, controlled
by, or under common control with (directly or indirectly) Tenant, including,
without limitation, any parent corporation controlling Tenant or any subsidiary
that Tenant controls. The term “control,” as used herein, shall mean the power
to direct or cause the direction of the management and policies of the
controlled entity through the ownership of more than fifty percent (50%) of the
voting securities in such controlled entity. Notwithstanding anything contained
in this Article XIV to the contrary, Tenant expressly covenants and agrees not
to enter into any lease, sublease, license, concession or other agreement for
use, occupancy or utilization of the Premises which provides for rental or other
payment for such use, occupancy or utilization based in whole or in part on the
net income or profits derived by any person from the property leased, used,
occupied or utilized (other than an amount based on a fixed percentage or
percentages of receipts or sales), and that any such purported lease, sublease,
license, concession or other agreement shall be absolutely void and ineffective
as a conveyance of any right or interest in the possession, use, occupancy or
utilization of any part of the Premises.

 

14.02           Notice to Landlord. If Tenant desires to assign this Lease or
any interest herein, or to sublet all or any part of the Premises, then at least
thirty (30) days but not more than one hundred eighty (180) days prior to the
effective date of the proposed assignment or subletting, Tenant shall submit to
Landlord in connection with Tenant’s request for Landlord’s consent:

 

(A)          A statement containing (i) the name and address of the proposed
assignee or subtenant; (ii) such financial information with respect to the
proposed assignee or subtenant as Landlord shall reasonably require;

 

[g16132lg03i001.jpg]

 

17

--------------------------------------------------------------------------------

 

(iii) the type of use proposed for the Premises; and:(iv) all of the principal
terms of the proposed assignment or subletting; and

 

(B)           Four (4) originals of the assignment or sublease on a form
approved by Landlord and four (4) originals of the Landlord’s Consent to
Sublease or Assignment and Assumption of Lease and Consent.

 

14.03       Landlord’s Recapture Rights. At any time within twenty (20) business
days after Landlord’s receipt of all (but not less than all) of the information
and documents described in Section 14.02 above, Landlord may, at its option by
written notice to Tenant, elect to: (a) sublease the Premises or the portion
thereof proposed to be sublet by Tenant upon the same terms as those offered to
the proposed subtenant; (b) take an assignment of the Lease upon the same terms
as those offered to the proposed assignee; or (c) terminate the Lease in its
entirely or as to the portion of the Premises proposed to be assigned or sublet,
with a proportionate adjustment in the Rent payable hereunder of the Lease is
terminated as to less than all of the Premises. If Landlord does not exercise
any of the options described in the preceding sentence, then, during the above
described twenty (20) business day period, Landlord shall either consent or deny
its consent to the proposed assignment or subletting.

 

14.04       Landlord’s Consent; Standards. Landlord’s consent to a proposed
assignment or subletting shall not be unreasonably withheld; but, in addition to
any other grounds for denial, Landlord’s consent shall be deemed reasonably
withheld if, in Landlord’s good faith judgment: (i) the proposed assignee or
subtenant does not have the financial strength to perform its obligations under
this Lease or any proposed sublease; (ii) the business and operations of the
proposed assignee or subtenant are not of comparable quality to the business and
operations being conducted by other tenants in the Building; (iii) the proposed
assignee or subtenant intends to use any part of the Premises for a purpose not
permitted under this Lease; (iv) either the proposed assignee or subtenant, or
any person which directly or indirectly controls, is controlled by, or is under
common control with the proposed assignee or subtenant occupies space in the
Building, or is negotiating with Landlord to lease space in the Building;
(v) the proposed assignee or subtenant is disreputable; or (vi) the use of the
Premises or the Building by the proposed assignee or subtenant would, in
Landlord’s reasonable judgment, impact the Building in a negative manner
including but not limited to significantly increasing the pedestrian traffic in
and out of the Building or requiring any alterations to the Building to comply
with applicable laws; (vii) the subject space is not regular in shape with
appropriate means of ingress and egress suitable for normal renting purposes;
(viii) the transferee is a government (or agency or instrumentality thereof) or
(ix) Tenant has failed to cure a default at the time Tenant requests consent tot
the proposed Transfer.

 

14.05       Additional Rent. If Landlord consents to any such assignment or
subletting, one half (1/2) of the amount by which all sums or other economic
consideration received by Tenant in connection with such assignment or
subletting, whether denominated as rental or otherwise, exceeds, in the
aggregate, the total sum which Tenant is obligated to pay Landlord under this
Lease (prorated to reflect obligations allocable to less than all of the
Premises under a sublease) shall be paid to Landlord promptly after receipt as
additional Rent under the Lease without affecting or reducing any other
obligation of Tenant hereunder.

 

14.06       Landlord’s Costs. If Tenant shall Transfer this Lease or all or any
part of the Premises or shall request the consent of Landlord to any Transfer,
Tenant shall pay to Landlord as additional rent Landlord’s costs related
thereto, including Landlord’s reasonable out of pocket attorneys’ fees and
reasonable out of pocket expenses.

 

14.07       Continuing Liability of Tenant. Notwithstanding any Transfer,
including an assignment or sublease to an Affiliate, Tenant shall remain as
fully and primarily liable for the payment of Rent and for the performance of
all other obligations of Tenant contained in this Lease to the same extent as if
the Transfer had not occurred unless in connection with an assignment, Landlord
and Tenant agree that Tenant shall be released; provided, however, that any act
or omission of any transferee, other than Landlord, that violates the terms of
this Lease shall be deemed a violation of this Lease by Tenant.

 

14.08       Non-Waiver. The consent by Landlord to any Transfer shall not
relieve Tenant, or any person claiming through or by Tenant, of the obligation
to obtain the consent of Landlord, pursuant to this Article XIV, to any further
Transfer. In the event of an assignment or subletting, Landlord may collect rent
from the assignee or the subtenant without waiving any rights hereunder and
collection of the rent from a person other than Tenant shall not

 

[g16132lg05i001.jpg]

 

18

--------------------------------------------------------------------------------


 

be deemed a waiver of any of Landlord’s rights under this Article XIV, an
acceptance of assignee or subtenant as Tenant, or a release of Tenant from the
performance of Tenant’s obligations under this Lease. If Tenant shall default
under this Lease and fail to cure within the time permitted, Landlord is
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured.

 

ARTICLE XV - DEFAULT AND REMEDIES

 

15.01       Events of Default By Tenant. The occurrence of any of the following
shall constitute a material default and breach of this Lease by Tenant:

 

(A)          The failure by Tenant to pay Base Rent or make any other payment
required to be made by Tenant hereunder as and when due, which failure continues
for a period of three (3) business days following written notice.

 

(B)           The abandonment of the Premises by Tenant or the vacation of the
Premises by Tenant for fourteen (14) consecutive days (without the payment of
Rent) without providing a reasonable level of security.

 

(C)           The making by Tenant of any assignment of this Lease or any
sublease of all or part of the Premises, except as expressly permitted under
Article XIV of this Lease.

 

(D)          The failure by Tenant to observe or perform any other provision of
this Lease to be observed or performed by Tenant, other than those described in
Sections 15.01(A), 15.01(B) or 15.01 (C) above, if such failure continues for
thirty (30) days after written notice thereof by Landlord to Tenant; provided,
however, that if the nature of the default is such that it cannot be cured
within the thirty (30) day period, no default shall exist if Tenant commences
the curing of the default within the thirty (30) day period and thereafter
diligently prosecutes the same to completion.

 

(E)           The making by Tenant of any general assignment for the benefit of
creditors, the filing by or against Tenant of a petition under any federal or
state bankruptcy or insolvency laws (unless, in the case of a petition filed
against Tenant the same is dismissed within thirty (30) days after filing); the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets at the Premises or Tenant’s interest in this Lease or the
Premises, when possession is not restored to Tenant within thirty (30) days; or
the attachment, execution or other seizure of substantially all of Tenant’s
assets located at the Premises or Tenant’s interest in this Lease or the
Premises, if such seizure is not discharged within sixty (60) days.

 

(F)           Any material misrepresentation herein, or material
misrepresentation or omission in any financial statements or other materials
provided by Tenant in connection with negotiating or entering into this Lease or
in connection with any Transfer under Section 14.01.

 

15.02       Landlord’s Right to Terminate Upon Tenant Default. In the event of
any default by Tenant as provided in Section 15.01 above, Landlord shall have
the right to terminate this Lease and recover possession of the Premises by
giving written notice to Tenant of Landlord’s election to terminate this Lease,
in which event Landlord shall be entitled to receive from Tenant:

 

(A)          The worth at the time of award of any unpaid Rent which had been
earned at the time of such termination; plus

 

(B)           The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss Tenant proves could have been reasonably
avoided; plus

 

[g16132lg05i001.jpg]

 

19

--------------------------------------------------------------------------------


 

(C)           The worth at the time of award of the amount by which the unpaid
Rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; plus

 

(D)          Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

(E)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.

 

As used in subparagraphs (A) and (B) above, “worth at the time of award” shall
be computed by allowing interest on such amounts at the then highest lawful rate
of interest, but in no event to exceed one percent (1%) per annum plus the rate
established by the Federal Reserve Bank of San Francisco on advances made to
member banks under Sections of the Federal Reserve Act (“discount rate”)
prevailing at the time of the award. As used in paragraph (C) above, “worth at
the time of award” shall be computed by discounting such amount by (i) the
discount rate of the Federal Reserve Bank of San Francisco prevailing at the
time of award plus (ii) one percent (1%).

 

15.03       Mitigation of Damages. If Landlord terminates this Lease or Tenant’s
right to possession of the Premises, Landlord shall undertake commercially
reasonable efforts to mitigate Landlord’s damages except to the extent required
by applicable law. If Landlord has not terminated this Lease or Tenant’s right
to possession of the Premises, Landlord shall have no obligation to mitigate
under any circumstances and may permit the Premises to remain vacant or
abandoned. If Landlord is required to mitigate damages as provided herein:
(i) Landlord shall be required only to use reasonable efforts to mitigate, which
shall not exceed such efforts as Landlord generally uses to lease other space in
the Building, (ii) Landlord will not be deemed to have failed to mitigate if
Landlord or its affiliates lease any other portions of the Building or other
projects owned by Landlord or its affiliates in the same geographic area, before
reletting all or any portion of the Premises, and (iii) any failure to mitigate
as described herein with respect to any period of time shall only reduce the
Rent and other amounts to which Landlord is entitled hereunder by the reasonable
rental value of the Premises during such period. In recognition that the value
of the Building depends on the rental rates and terms of leases therein,
Landlord’s rejection of a prospective replacement tenant based on an offer of
rentals unreasonably below Landlord’s published rates for new leases of
comparable space at the Building at the time in question, or at Landlord’s
option, unreasonably below the rates provided in this Lease, or containing terms
unreasonably less favorable than those contained herein, shall not give rise to
a claim by Tenant that Landlord failed to mitigate Landlord’s damages.

 

15.04       Landlord’s Right To Continue Lease Upon Tenant Default. In the event
of a default of this Lease and abandonment of the Premises by Tenant, if
Landlord does not elect to terminate this Lease as provided in Section 15.02
above, Landlord may from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease. Without limiting the foregoing,
Landlord has the remedy described in California Civil Code Section 1951.4
(Landlord may continue this Lease in effect after Tenant’s default and
abandonment and recover Rent as it becomes due, if Tenant has the right to
Transfer, subject to reasonable limitations). In the event Landlord re-lets the
Premises, to the fullest extent permitted by law, the proceeds of any reletting
shall be applied first to pay to Landlord all costs and expenses of such
reletting (including without limitation, costs and expenses of retaking or
repossessing the Premises, removing persons and property therefrom, securing new
tenants, including expenses for redecoration, alterations and other costs in
connection with preparing the Premises for the new tenant, and if Landlord shall
maintain and operate the Premises, the reasonable out of pocket costs thereof)
and receivers’ fees incurred in connection with the appointment of and
performance by a receiver to protect the Premises and Landlord’s interest under
this Lease and any necessary or reasonable alterations; second, to the payment
of any indebtedness of Tenant to Landlord other than Rent due and unpaid
hereunder; third, to the payment of Rent due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of other or
future obligations of Tenant to Landlord as the same may become due and payable,
and Tenant shall not be entitled to receive any portion of such revenue.

 

15.05       Right of Landlord to Perform. All covenants and agreements to be
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense. If Tenant shall fail to pay any sum of

 

[g16132lg05i001.jpg]

 

20

--------------------------------------------------------------------------------


 

money, other than Rent, required to be paid by it hereunder or shall fail to
perform any other act on its part to be performed hereunder, Landlord may, but
shall not be obligated to, make any payment or perform any such other act on
Tenant’s part to be made or performed, without waiving or releasing Tenant of
its obligations under this Lease. Any sums so paid by Landlord and all necessary
incidental costs, together with interest thereon at the lesser of the maximum
rate permitted by law if any or ten percent (10%) per annum from the date of
such payment, shall be payable to Landlord as additional rent on demand and
Landlord shall have the same rights and remedies in the event of nonpayment as
in the case of default by Tenant in the payment of Rent.

 

15.06       Default Under Other Leases. If the term of any lease, other than
this Lease, heretofore or hereafter made by Tenant for any office space in the
Building shall be terminated or terminable after the making of this Lease
because of any default by Tenant under such other lease, such fact shall empower
Landlord, at Landlord’s sole option, to terminate this Lease by notice to Tenant
or to exercise any of the rights or remedies set forth in Section 15.02.

 

15.07       Non Waiver. Nothing in this Article shall be deemed to affect
Landlord’s rights to indemnification for liability or liabilities arising prior
to termination of this Lease or Tenant’s right to possession of the Premises for
personal injury or property damages under the indemnification clause or clauses
contained in this Lease. No acceptance by Landlord of a lesser sum than the Rent
then due shall be deemed to be other than on account of the earliest installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in the Lease provided. The delivery of keys to any employee of Landlord
or to Landlord’s agent or any employee thereof shall not operate as a
termination of this Lease or a surrender of the Premises.

 

15.08       Cumulative Remedies. The specific remedies to which Landlord may
resort under the terms of the Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which it may be lawfully
entitled in case of any breach or threatened breach by Tenant of any provisions
of the Lease. In addition to the other remedies provided in the Lease, Landlord
shall be entitled to a restraint by injunction of the violation or attempted or
threatened violation of any of the covenants, conditions or provisions of the
Lease or to a decree compelling specific performance of any such covenants,
conditions or provisions.

 

15.09       Default by Landlord. Landlord’s failure to perform or observe any of
its obligations under this Lease shall constitute a default by Landlord under
this Lease only if such failure shall continue for a period of thirty (30) days
(or the additional time, if any, that is reasonably necessary to promptly and
diligently cure the failure) after Landlord receives written notice from Tenant
specifying the default. The notice shall give in reasonable detail the nature
and extent of the failure and shall identify the Lease provision(s) containing
the obligation(s). If Landlord shall default in the performance of any of its
obligations under this Lease (after notice and opportunity to cure as provided
herein), Tenant may pursue any remedies available to it under the law and this
Lease, except that, in no event, shall Landlord be liable for punitive damages,
lost profits, business interruption, speculative, consequential or other such
damages. If Landlord does not begin repairs or other obligations within thirty
(30) days (or the additional time, if any, that is reasonably necessary to
promptly and diligently cure the failure) after Landlord receives written notice
from Tenant specifying the default, Tenant may self-help to perform repairs or
any other obligation of Landlord, and shall have the right to withhold, set-off,
or abate Rent.

 

15.10       Abatement Recapture. Any agreement for free or abated rent, free
parking, or other charges, or for the giving or paying by Landlord to or for
Tenant of any cash or other bonus, inducement or consideration for Tenant’s
entering into this Lease, all of which concessions are hereinafter referred to
as “Abatement Provisions”, shall be deemed conditioned upon Tenant’s full and
faithful performance of all of the terms, covenants and conditions of this
Lease. Upon the occurrence of a breach of this Lease by Tenant, any such
Abatement Provision shall automatically be deemed deleted from this Lease and of
no further force or effect, and any rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Landlord under such an
Abatement Provision shall be immediately due and payable by Tenant to Landlord,
notwithstanding any subsequent cure of said breach by Tenant. The acceptance by
Landlord of rent or the cure of the breach which initiated the operation of this
paragraph shall not be deemed a waiver by Landlord of the provisions of this
paragraph unless specifically so stated in writing by Landlord at the time of
such acceptance.

 

[g16132lg05i001.jpg]

 

21

--------------------------------------------------------------------------------


 

ARTICLE XVI - ATTORNEYS’ FEES: COSTS OF SUIT

 

16.01       Attorneys Fees. If either Landlord or Tenant shall commence any
action or other proceeding against the other arising out of, or relating to,
this Lease or the Premises, the prevailing party shall be entitled to recover
from the losing party, in addition to any other relief, its reasonable out of
pocket attorneys’ fees and expenses irrespective of whether or not the action or
other proceeding is prosecuted to judgment and irrespective of any court
schedule of reasonable attorneys’ fees. In addition, Tenant shall reimburse
Landlord, upon demand, for all reasonable attorneys’ fees incurred in collecting
Rent, resolving any actual default by Tenant, securing indemnification as
provided in Article X and paragraphs, 16.02, 23.01 and 25.01 herein or otherwise
seeking enforcement against Tenant, its sublessees and assigns, of Tenant’s
obligations under this Lease.

 

16.02       Indemnification. Should Landlord be made a party to any litigation
instituted by Tenant against a party other than Landlord, or by a third party
against Tenant, Tenant shall indemnify, hold harmless and defend Landlord from
any and all loss, cost, liability, damage or expense incurred by Landlord,
including attorneys’ fees, in connection with the litigation except to the
extend caused by Landlord’s negligence or willful misconduct..

 

ARTICLE XVII - SUBORDINATION AND ATTORNMENT

 

17.01         Subordination. This Lease, and the rights of Tenant hereunder, are
and shall be subject and subordinate to the interest of (i) all present and
future ground leases and master leases of all or any part of the Building;
(ii) present and future mortgages and deeds of trust encumbering all or any part
of the Building; (iii) all past and future advances made under any such
mortgages or deeds of trust; and (iv) all renewals, modifications, replacements
and extensions of any such ground leases, master leases, mortgages and deeds of
trust; provided, however, that any lessor under any such ground lease or master
lease or any mortgagee or beneficiary under any such mortgage or deed of trust
(any such lessor, mortgagee or beneficiary is hereinafter referred to as a
“Mortgagee”) shall have the right to elect, by written notice given to Tenant,
to have this Lease made superior in whole or in part to any such ground lease,
master lease, mortgage or deed of trust (or subject and subordinate to such
ground lease, master lease, mortgage or deed of trust but superior to any junior
mortgage or junior deed of trust). Upon demand, Tenant shall execute,
acknowledge and deliver any instruments reasonably requested by Landlord or any
such Mortgagee to effect the purposes of this Section 17.01. Such instruments
may contain, among other things, provisions to the effect that such Mortgagee
(hereafter, for the purposes of this Section 17.01, a “Successor Landlord”)
shall (i) not be liable for any act or omission of Landlord or its predecessors,
if any, prior to the date of such Successor Landlord’s succession to Landlord’s
interest under this Lease; (ii) not be subject to any offsets or defenses which
Tenant might have been able to assert against Landlord or its predecessors, if
any, prior to the date of such Successor Landlord’s succession to Landlord’s
interest under this Lease; (iii) not be liable for the return of any security
deposit under the Lease unless the same shall have actually been deposited with
such Successor Landlord; (iv) be entitled to receive notice of any Landlord
default under this Lease plus a reasonable opportunity to cure such default
prior to Tenant having any right or ability to terminate this Lease as a result
of such Landlord default; (v) not be bound by any rent or additional rent which
Tenant might have paid for more than the current month to Landlord; (vi) not be
bound by any obligation to make any payment to Tenant which was required to be
made prior to the time such Successor Landlord succeeded to Landlord’s interest
and (vii) not be bound by any obligation under the Lease to perform any work or
to make any improvements to the demised Premises. Any obligations of any
Successor Landlord under its respective lease shall be non-recourse as to any
assets of such Successor Landlord other than its interest in the Premises and
improvements. Landlord shall provide Tenant with Lender’s SNDA and will
reasonably assist with future Lender’s.

 

17.02         Attornment. If the interests of Landlord under the Lease shall be
transferred to any superior Mortgagee or other purchaser or person taking title
to the Building by reason of the termination of any superior lease or the
foreclosure of any superior mortgage or deed of trust, Tenant shall be bound to
such Successor Landlord under all of the terms, covenants and conditions of the
Lease for the balance of the term thereof remaining and any extensions or
renewals thereof which may be effected in accordance with any option therefor in
the Lease, with the same force and effect as if Successor Landlord were the
landlord under the Lease, and Tenant shall attorn to and

 

[g16132lg05i001.jpg]

 

22

--------------------------------------------------------------------------------


 

recognize as Tenant’s landlord under this Lease such Successor Landlord, as its
landlord, said attornment to be effective and self-operative without the
execution of any further instruments upon Successor Landlord’s succeeding to the
interest of Landlord under the Lease. Tenant shall, upon demand, execute any
documents reasonably requested by any such person to evidence the attornment
described in this Section 17.02. Concurrently, upon written request from Tenant,
and provided Tenant is not in default under this Lease, Landlord agrees to use
diligent, commercially reasonable efforts to obtain a Non-Disturbance Agreement
from the Successor Landlord. Such Non-Disturbance Agreement may be embodied in
the Mortgagee’s customary form of Subordination and Non-Disturbance Agreement.
If after exerting diligent, commercially reasonable efforts, Landlord is unable
to obtain a Non-Disturbance Agreement from any such Mortgagee, Landlord shall
have no further obligation to Tenant with respect thereto.

 

17.03       Mortgagee Protection. Tenant agrees to give any Mortgagee, by
registered or certified mail, a copy of any notice of default served upon
Landlord by Tenant, provided that prior to such notice Tenant has been notified
in writing (by way of service on Tenant of a copy of Assignment of Rents and
Leases, or otherwise) of the address of such Mortgagee (hereafter the “Notified
Party”). Tenant further agrees that if Landlord shall have failed to cure such
default within twenty (20) days after such notice to Landlord (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if Landlord has commenced within such twenty (20) days and
is diligently pursuing the remedies or steps necessary to cure or correct such
default), then the Notified Party shall have an additional thirty (30) days
within which to cure or correct such default (or if such default cannot be cured
or corrected within that time, then such additional time as may be necessary if
the Notified Party has commenced within such thirty (30) days and is diligently
pursuing the remedies or steps necessary to cure or correct such default). Until
the time allowed, as aforesaid, for the Notified Party to cure such default has
expired without cure, Tenant shall have no right to, and shall not, terminate
this Lease on account of Landlord’s default.

 

ARTICLE XVIII - QUIET ENJOYMENT

 

18.01       Provided that Tenant performs all of its obligations hereunder;
Tenant shall have and peaceably enjoy the Premises during the Lease Term free of
claims by or through Landlord, subject to all of the terms and conditions
contained in this Lease.

 

ARTICLE XIX - RULES AND REGULATIONS

 

19.01       The Rules and Regulations attached hereto as Exhibit C are hereby
incorporated by reference herein and made a part hereof. Tenant shall abide by,
and faithfully observe and comply with the Rules and Regulations and any
reasonable and non-discriminatory amendments, modifications and/or additions
thereto as may hereafter be adopted and published by written notice to tenants
by Landlord for the safety, care, security, good order and/or cleanliness of the
Premises and/or the Building. Landlord shall not be liable to Tenant for any
violation of such rules and regulations by any other tenant or occupant of the
Building, although Landlord agrees to make commercially reasonable efforts to
enforce.

 

ARTICLE XX - ESTOPPEL CERTIFICATES

 

20.01       Tenant agrees at any time and from time to time upon not less than
ten (10) days’ prior written notice from Landlord to execute, acknowledge and
deliver to Landlord a statement in writing addressed and certifying to Landlord,
to any current or prospective Mortgagee or any assignee thereof, to any
prospective purchaser of the land, improvements or both comprising the Building,
and to any other party designated by Landlord, that this Lease is unmodified and
in full force and effect (of if there have been modifications, that the same is
in full force and effect as modified and stating the modifications); that Tenant
has accepted possession of the Premises, which are acceptable in all respects,
and that any improvements required by the terms of this Lease to be made by
Landlord have been completed to the satisfaction of Tenant; that Tenant is in
full occupancy of the Premises; that no rent has been paid more than thirty (30)
days in advance; that the first month’s Base Rent has been paid; that Tenant is
entitled to no free rent or other concessions except as stated in this Lease;
that Tenant has not been notified of any

 

[g16132lg05i001.jpg]

 

23

--------------------------------------------------------------------------------


 

previous assignment of Landlord’s or any predecessor landlord’s interest under
this Lease; the dates to which Base Rent, additional rental and other charges
have been paid; that Tenant, as of the date of such certificate, has no charge,
lien or claim of setoff under this Lease or otherwise against Base Rent,
additional rental or other charges due or to become due under this Lease; that
Landlord is not in default in performance of any covenant, agreement or
condition contained in this Lease; or any other matter relating to this Lease or
the Premises or, if so, specifying each such default In addition, in the event
that such certificate is being given to any Mortgagee, such statement may
contain any other provisions customarily required by such Mortgagee including,
without limitation, an agreement on the part of Tenant to furnish to such
Mortgagee, written notice of any Landlord default and a reasonable opportunity
for such Mortgagee to cure such default prior to Tenant being able to terminate
this Lease. Any such statement delivered pursuant to this Section may be relied
upon by Landlord or any Mortgagee, or prospective purchaser to whom it is
addressed and such statement, if required by its addressee, may so specifically
state.

 

ARTICLE XXI - ENTRY BY LANDLORD

 

21.01       Landlord may enter the Premises at all reasonable times and upon
prior reasonable notice to: inspect the same; exhibit the same to prospective
purchasers, Mortgagees or tenants; determine whether Tenant is complying with
all of its obligations under this Lease; supply janitorial and other services to
be provided by Landlord to Tenant under this Lease; post notices of
non-responsibility; and make repairs or improvements in or to the Building or
the Premises; provided, however, that all such work shall be done as promptly as
reasonably possible and so as to cause as little interference to Tenant as
reasonably possible. Tenant hereby waives any claim for damages for any injury
or inconvenience to, or interference with, Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises or any other loss occasioned by
such entry.

 

Notwithstanding anything to the contrary contained herein, Landlord shall not
have at any time during the term of this Lease the right to have access to or
take possession of any of Tenant’s business records or the records or the
personal property located on the Premises of any customer of Tenant or of any
third party. Furthermore, any rights and remedies of Landlord to enter upon and
assume control of the Premises and of any personal property thereof are subject
to the power of the Commissioner of the California Department of Financial
Institutions and other bank regulatory agencies.

 

ARTICLE XXII

 

LANDLORD’S LEASE UNDERTAKINGS EXCULPATION FROM PERSONAL LIABILITY;

TRANSFER OF LANDLORD’S INTEREST

 

22.01       Landlord’s Lease Undertakings. Notwithstanding anything to the
contrary contained in this Lease or in any exhibits, Riders or addenda hereto
attached (collectively the “Lease Documents”), it is expressly understood and
agreed by and between the parties hereto that: (a) the recourse of Tenant or its
successors or assigns against Landlord with respect to the alleged breach by or
on the part of Landlord of any representation, warranty, covenant, undertaking
or agreement contained in any of the Lease Documents or otherwise arising out of
Tenant’s use of the Premises or the Building (collectively, “Landlord’s Lease
Undertakings”) shall extend only to Landlord’s interest in the real estate of
which the Premises demised under the Lease Documents are a part (“Landlord’s
Real Estate”) and not to any other assets of Landlord or its officers, directors
or shareholders; and (b) except to the extent of Landlord’s interest in
Landlord’s Real Estate, no personal liability or personal responsibility of any
sort with respect to any of Landlord’s Lease Undertakings or any alleged breach
thereof is assumed by, or shall at any time be asserted or enforceable against,
Landlord, Jamison Services, Inc., or against any of their respective directors,
officers, employees, agents, constituent partners, beneficiaries, trustees or
representatives. Landlord represents and warrants to Tenant that (i) fee title
to the Project and Premises is vested in Landlord, and, as of the date of this
Lease, is subject to no defects or encumbrances that would prevent or interfere
with the Agreed Use; (ii) by executing this Lease and by allowing Tenant to use
the Premises for the Agreed Use, Landlord is not violating and will not be
violating any restrictive covenant or agreement contained in any other lease or
contract affecting Landlord or the Premises; (iii) except as disclosed to Tenant
in writing prior to Tenant’s execution of this Lease, there is no active
litigation with respect to the Project involving other existing or prior
tenants, adjacent landowners or governmental

 

[g16132lg05i001.jpg]

 

24

--------------------------------------------------------------------------------


 

agencies and (iv) Landlord has the authority to enter into this Lease and its
execution and delivery by Landlord has been duly authorized.

 

22.02       Transfer of Landlord’s Interest. In the event of any transfer of
Landlord’s interest in the Building, Landlord shall be automatically freed and
relieved from all applicable liability with respect to performance of any
covenant or obligation on the part of Landlord, provided any deposits or advance
rents held by Landlord are turned over to the grantee and said grantee expressly
assumes, subject to the limitations of this Section 22, all the terms, covenants
and conditions of this Lease to be performed on the part of Landlord, it being
intended hereby that the covenants and obligations contained in this Lease on
the part of Landlord shall, subject to all the provisions of this Section 22, be
binding on Landlord, its successors and assigns, only during their respective
periods of ownership.

 

ARTICLE XXIII - HOLDOVER TENANCY

 

23.01       Tenant has no right to retain possession of the Premises upon
expiration or termination of the Lease. If Tenant holds possession of the
Premises after the expiration or termination of the Lease Term, by lapse of time
or otherwise, Tenant shall become a tenant at sufferance upon all of the terms
contained herein, except as to Lease Term and Rent. During such holdover period,
Tenant shall pay to Landlord a monthly rental equivalent to one hundred twenty
five percent (125%) of the Rent Payable by Tenant to Landlord with respect to
the last month of the Lease Term. The monthly rent payable for such holdover
period shall in no event be construed as a penalty or as liquidated damages for
such retention of possession. All options, rights of first refusal, concessions
and discounts, if any, granted under this Lease shall be deemed terminated and
of no force or effect during such month-to-month tenancy. Without limiting the
foregoing, Tenant hereby agrees to indemnify, defend and hold harmless Landlord,
its beneficiary, and their respective agents, contractors and employees, from
and against any and all claims, liabilities, actions, losses, damages (including
without limitation, direct, indirect, incidental and consequential) and expenses
( including, without limitation, court costs and reasonable attorneys’ fees)
asserted against or sustained by any such party and arising from or by reason of
such retention of possession, which obligations shall survive the expiration or
termination of the Lease Term.

 

ARTICLE XXIV - NOTICES

 

24.01       All notices which Landlord or Tenant may be required, or may desire,
to serve on the other may be served, as an alternative, to personal service, by
mailing the same by registered or certified mail, postage prepaid, addressed to
Landlord at the address for Landlord set forth in Section l.12 above and to
Tenant at the address for Tenant set forth in Section 1.13 above, or, from and
after the Commencement Date, to Tenant at the Premises whether or not Tenant has
departed from, abandoned or vacated the Premises, or addressed to such other
address or addresses as either Landlord or Tenant may from time to time
designate to the other in writing. Any notice shall be deemed to have been
served at the time the same was posted.

 

ARTICLE XXV - BROKERS

 

25.01       The parties recognize as the broker who procured this Lease the firm
specified in Section 1.14 and agree that Landlord shall be solely responsible
for the payment of any brokerage commissions to said broker, and that Tenant
shall have no responsibility there for unless written provision to the contrary
has been made a part of this Lease. If Tenant has dealt with any other person or
real estate broker in respect to leasing, subleasing or renting space in the
Building, Tenant shall protect, indemnify, hold harmless and defend Landlord
from any liability in respect thereto.

 

[g16132lg05i001.jpg]

 

25

--------------------------------------------------------------------------------


 

ARTICLE XXVI - ELECTRONIC SERVICES

 

26.01       Tenant’s Lines. Tenant may, in a manner consistent with the
provisions and requirements of this Lease, install, maintain, replace, remove or
use any communications or computer or other electronic service wires, cables and
related devices (collectively the “Lines”) at the Building in or serving the
Premises, provided: (a) Tenant shall obtain Landlord’s prior written consent,
which consent will not be unreasonably withheld by Landlord, (b) if Tenant at
any time uses any equipment that may create an electromagnetic field exceeding
the normal insulation ratings of ordinary twisted pair riser cable or cause
radiation higher than normal background radiation, the Lines therefor (including
riser cables) shall be appropriately insulated to prevent such excessive
electromagnetic fields or radiation, and (c) Tenant shall pay all costs in
connection therewith. Landlord reserves the right to require that Tenant remove
any Lines which are installed in violation of these provisions. Tenant shall
not, without the prior written consent of Landlord in each instance, grant to
any third party a security interest or lien in or on the Lines, and any such
security interest or lien granted without Landlord’s written consent shall be
null and void.

 

26.02       Definition of Electronic Services. As used herein “Electronic
Services Provider” means a business which provides telephone, telegraph, telex,
video, other telecommunications or other services which permit Tenant to receive
or transmit information by the use of electronics and which require the use of
wires, cables, antennas or similar devices in or on the Building. The services
of Electronic Services Providers are sometimes referred to herein as “Electronic
Services.”

 

26.03       No Right to Specific Services. Landlord shall have no obligation
(i) to install any Electronic Services equipment or facilities, (ii) to make
available to Tenant the services of any particular Electronic Services Provider,
Landlord may (but shall not have the obligation to): (x) install new Lines at
the property, (y) create additional space for Lines at the property, and
(z) adopt reasonable and uniform rules and regulations with respect to Lines.

 

26.04       Limitation of Landlord’s Responsibility. Tenant acknowledges and
agrees that all Electronic Services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant. Unless Landlord otherwise requests or
consents in writing, all of Tenant’s Electronic Services equipment shall be and
remain solely in the Tenant’s premises and the telephone closet(s) on the
floor(s) on which the Tenant’s premises is located, in accordance with rules and
regulations adopted by Landlord from time to time. Unless otherwise specifically
agreed to in writing, Landlord shall have no responsibility for the maintenance
of Tenant’s Electronic Services equipment, including Lines; nor for any Lines or
other infrastructure to which Tenant’s Electronic Services equipment may be
connected. Tenant agrees that to the extent any Electronic Services are
interrupted, curtailed or discontinued, Landlord shall have no obligation or
liability with respect thereto and it shall be the sole obligation of Tenant at
its own expense to obtain substitute service. Except to the extent arising from
the intentional or grossly negligent acts of Landlord or Landlord’s agents or
employees, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that Tenant’s use of any Lines will be free from the
following (collectively called “Line Problems”): (x) any eavesdropping or wire
tapping by unauthorized parties, (y) any failure of any Lines to satisfy
Tenant’s requirements, or (z) any shortages, failures, variations,
interruptions, disconnection’s, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the property. Under no circumstances shall any Line Problems be
deemed an actual or constructive eviction of Tenant, render Landlord liable to
Tenant for abatement of Rent, or relieve Tenant from performance of Tenant’s
obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems.

 

26.05          Necessary Service Interruptions. Landlord shall have the right,
upon reasonable prior notice to Tenant, to interrupt or turn off Electronic
Services facilities in the event of emergency or as necessary in connection with
maintenance, repairs or construction at the Building or installation of
Electronic Services equipment for other Tenants of the Building or on account of
violation by the Electronic Services Provider or owner of the Electronic
Services equipment of any obligation to Landlord or in the event that Tenant’s
use of the Electronic Services infrastructure of the Building materially
interferes with the Electronic Services of other tenants of the Building.

 

26.06          Removal of Equipment, Wiring and Other Facilities. Any and all
Electronic Services equipment installed in the Tenant’s Premises or elsewhere in
the Building by or on behalf of Tenant, including Lines, or other facilities for
Electronic Services reception or transmittal, shall be removed prior to the
expiration or earlier

 

[g16132lg05i001.jpg]

 

26

--------------------------------------------------------------------------------


 

termination of the Lease term, by Tenant at its sole cost or if Tenant fails to
do so, by Landlord at Tenant’s sole cost with the cost thereof to be paid as
additional rent. Landlord shall have the right, however, upon written notice to
Tenant given no later than thirty (30) days prior to the expiration or earlier
termination of the Lease term (except that the notice period shall extend to
thirty (30) days beyond the date of termination of the Lease if it is terminated
by either party due to a default by the other), to require Tenant to abandon and
leave in place, without additional payment to Tenant or credit against rent, any
and all Electronic Services Lines and related infrastructure, or selected
components thereof, whether located in the Tenant’s premises or elsewhere in the
Building.

 

26.07       New Provider Installations. In the event that Tenant wishes at any
time to utilize the services of an Electronic Services Provider whose equipment
is not then servicing the Building, no such Electronic Services Provider shall
be permitted to install its Lines or other equipment within the Building without
first securing the prior written approval of the Landlord which will not be
unreasonably withheld or conditioned. Landlord’s approval shall not be deemed
any kind of warranty or representation by Landlord, including, without
limitation, any warranty or representation as to the suitability, competence, or
financial strength of the Electronic Services Provider. Without limitation of
the foregoing standard, unless all of the following conditions are satisfied to
Landlord’s satisfaction, it shall be reasonable for Landlord to refuse to give
its approval: (i) Landlord shall incur no current expense or risk or future
expense whatsoever with respect to any aspect of the Electronic Services
Provider’s provision of its Electronic Services, including without limitation,
the costs of installation, materials and services; (ii) prior to commencement of
any work in or about the Building by the Electronic Services Provider, the
Electronic Services Provider shall supply Landlord with such written
indemnities, insurance, financial statements, and such other items as Landlord
reasonably determines to be necessary to protect its financial interests and the
interests of the Building relating to the proposed activities of the Electronic
Services Provider; (iii) the Electronic Services Provider agrees to abide by
such rules and regulations, Building and other codes, job site rules and such
other requirements as are reasonably determined by Landlord to be necessary to
protect the interests of the Building, the Tenants in the Building and Landlord,
in the same or similar manner as Landlord has the right to protect itself and
the Building with respect to proposed alterations as described in Article IX of
this Lease; (iv) Landlord reasonably determines that, considering other
potential uses for space in the Building, there is sufficient space in the
Building for the placement of all of the provider’s equipment, conduit, Lines
and other materials; (v) the Electronic Services Provider agrees to abide by
Landlord’s requirements, if any, that provider use existing Building conduits
and pipes or use Building contractors (or other contractors approved by
Landlord); (vi) Landlord receives from the Electronic Services Provider such
compensation as is reasonably determined by Landlord to compensate it for space
used in the Building for the storage and maintenance of the Electronic Services
Provider’s equipment, for the fair market value of a Electronic Services
Provider’s access to the Building, for the use of common or core space within
the Building and the costs which may reasonably be expected to be incurred by
Landlord; (vii) the provider agrees to deliver to Landlord detailed “as built”
plans immediately after the installation of the provider’s equipment is
complete; and (viii) all of the foregoing matters are documented in a written
license agreement between Landlord and the provider, the form and content of
which is reasonably satisfactory to Landlord.

 

26.08       Limit of Default or Breach. Notwithstanding any provision of the
proceeding paragraphs to the contrary, the refusal of Landlord to grant its
approval to any prospective Electronic Services Provider shall not be deemed a
default or breach by Landlord of its obligation under this Lease unless and
until Landlord is adjudicated to have acted unreasonably with respect to
Tenant’s request for approval, and in that event, Tenant shall still have no
right to terminate the Lease or claim an entitlement to rent abatement, but may
as Tenant’s sole and exclusive recourse seek a judicial order of specific
performance compelling Landlord to grant its approval as to the prospective
provider in question. The provisions of this paragraph may be enforced solely by
Tenant and Landlord, are not for the benefit of any other party, and
specifically but without limitation, no telephone or other Electronic Services
Provider shall be deemed a third party beneficiary of this Lease.

 

26.09       Installation and Use of Wireless Technologies. Tenant shall not
utilize any wireless Electronic Services equipment (other than usual and
customary cellular telephones), including antennae and satellite receiver
dishes, within the Tenant’s premises, within the Building or attached to the
outside walls or roof of the Building, without Landlord’s prior written consent.
Such consent may be conditioned in such a manner so as to protect Landlord’s
financial interests and the interests of the Building, and the other tenants
therein, in a manner similar to the arrangements described in the immediately
preceding paragraphs.

 

[g16132lg05i001.jpg]

 

27

--------------------------------------------------------------------------------

 

26.10       Limitation of Liability For Equipment Interference. In the event
that Electronic Services equipment, Lines and facilities or satellite and
antennae equipment of any type installed by or at the request of Tenant within
the Tenant’s premises, on the roof, or elsewhere within or on the Building
causes interference to equipment used by another party, Tenant shall cease using
such equipment, Lines and facilities or satellite and antennae equipment until
the source of the interference is identified and eliminated and Tenant shall
assume all liability related to such interference. Tenant shall cooperate with
Landlord and other parties, to eliminate such interference promptly. In the
event that Tenant is unable to do so, Tenant will substitute alternative
equipment which remedies the situation. If such interference persists, Tenant
shall, at Landlord’s sole discretion, remove such equipment.

 

ARTICLE XXVII - PARKING

 

27.01       During the term of this Lease, Tenant shall be entitled to rent the
number of Tenant’s Parking Stalls, if any, described in Section 1.16 of this
Lease in the parking facilities located within the Building. Such parking shall
be on a non-assigned basis, and shall be at such rates and upon such other terms
and conditions as are published or posted from time to time by Landlord (or, at
Landlord’s option, the operator or lessee of the parking facilities). Tenant’s
visitors shall have the right to use the parking facilities, subject to
availability and to the rates, rules and regulations governing visitor parking
from time to time adopted by Landlord (or, at Landlord’s option, the operator or
master lessee of the parking facilities). Landlord shall provide one hour free
parking to Tenant’s customers and visitors; thereafter, the Building’s standard
rates shall apply.

 

ARTICLE XXVIII - MISCELLANEOUS

 

28.1         Entire Agreement. This Lease contains all of the agreements and
understandings relating to the leasing of the Premises and the obligations of
Landlord and Tenant in connection with such leasing. Landlord has not made, and
Tenant is not relying upon, any warranties, or representations, promises or
statements made by Landlord or any agent of Landlord, except as expressly set
forth herein. This Lease supersedes any and all prior agreements and
understandings between Landlord and Tenant and alone expresses the agreement of
the parties.

 

28.2         Amendments. This Lease shall not be amended, changed or modified in
any way unless in writing executed by Landlord and Tenant. Landlord shall not
have waived or released any of its rights hereunder unless in writing and
executed by Landlord.

 

28.03       Successors. Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind and benefit the
successors and assigns of the parties hereto.

 

28.04       Force Majeure. Landlord shall incur no liability to Tenant with
respect to, and shall not be responsible for any failure to perform, any of
Landlord’s obligations hereunder if such failure is caused by any reason beyond
the control of Landlord including, but not limited to, strike, labor trouble,
governmental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, of failure or disruption of utility services.
The amount of time for Landlord to perform any of Landlord’s obligations shall
be extended by the amount of time Landlord is delayed in performing such
obligation by reason of any force majeure occurrence whether similar to or
different from the foregoing types of occurrences.

 

28.05       Survival of Obligations. Any obligations of Tenant accruing prior to
the expiration of the Lease shall survive the expiration or earlier termination
of the Lease, and Tenant shall promptly perform all such obligations whether or
not this Lease has expired or been terminated.

 

28.06       Light and Air. No diminution or shutting off of any light, air or
view by any structure now or hereafter erected shall in any manner affect this
Lease or the obligations of Tenant hereunder, or increase any of the obligations
of Landlord hereunder.

 

[g16132lg07i001.jpg]

 

28

--------------------------------------------------------------------------------


 

28.07       Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of California.

 

28.08       Severability. In the event any provision of this Lease is found to
be unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
law. The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provision
unenforceable, and one of which will render the provision enforceable, the
interpretation rendering the provision enforceable shall be adopted.

 

28.09       Captions. All captions, headings, titles, numerical references and
computer highlighting are for convenience only and shall have no effect on the
interpretation of this Lease.

 

28.10       Interpretation. Tenant acknowledges that it has read and reviewed
this Lease and that it has had the opportunity to confer with counsel in the
negotiation of this Lease. Accordingly, this Lease shall be construed neither
for nor against Landlord or Tenant, but shall be given a fair and reasonable
interpretation in accordance with the meaning of its terms and the intent of the
parties.

 

28.11       Independent Covenants. Each covenant, agreement, obligation or other
provision of this Lease to be performed by Tenant are separate and independent
covenants of Tenant, and not dependent on any other provision of the Lease.

 

28.12       Number and Gender. All terms and words used in this Lease,
regardless of the number or gender in which they are used, shall be deemed to
include the appropriate number and gender, as the context may require.

 

28.13       Time is of the Essence. Time is of the essence of this Lease and the
performance of all obligations hereunder.

 

28.14       Joint and Several Liability. If Tenant comprises more than one
person or entity, or if this Lease is guaranteed by any party, all such persons
shall be jointly and severally liable for payment of rents and the performance
of Tenant’s obligations hereunder. If Tenant comprises more than one person or
entity and fewer than all of the persons or entities comprising Tenant abandon
the Premises, Landlord, at its sole option, may treat the abandonment by such
person or entities as an event of default and exercise with respect to such
persons the rights and remedies provided in Article XV without affecting the
right or obligations of the persons or entities comprising Tenant which have not
abandoned the property.

 

28.15       Exhibits. Exhibits A (Outline of Premises), B (Work Letter
Agreement), C (Rules and Regulations), D (Guaranty), E (Suite Acceptance
Letter), and Addendum are incorporated into this Lease by reference and made a
part hereof.

 

28.16       Offer to Lease. The submission of this Lease to Tenant or its broker
or other agent, does not constitute an offer to Tenant to lease the Premises.
This Lease shall have no force and effect until (a) it is executed and delivered
by Tenant to Landlord and (b) it is fully reviewed and executed by Landlord.

 

28.17       No Counterclaim; Choice of Laws In addition, Tenant hereby submits
to local jurisdiction in the State of California and agrees that any action by
Tenant against Landlord shall be instituted in the State of California and that
Landlord shall have personal jurisdiction over Tenant for any action brought by
Landlord against Tenant in the State of California.

 

28.18       Electrical Service to the Premises. Anything set forth in
Section 7.01 or elsewhere in this Lease to the contrary notwithstanding,
electricity to the Premises shall not be furnished by Landlord, but shall be
furnished by the approved electric utility company serving the Building.
Landlord shall permit Tenant to receive such service directly from such utility
company at Tenant’s cost (except as otherwise provided herein) and shall permit
Landlord’s wire and conduits, to the extent available, suitable and safely
capable, to be used for such purposes.

 

[g16132lg07i001.jpg]

 

29

--------------------------------------------------------------------------------


 

28.19       Rights Reserved by Landlord. Landlord reserves the following rights
exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being deemed an eviction or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent: (i ) to change the name or street address of the
Building; (ii) to install, affix and maintain all signs on the exterior and/or
interior of the Building; (iii) to designate and/or approve prior to
installation, all types of signs, window shades, blinds, drapes, awnings or
other similar items, and all internal lighting that may be visible from the
exterior of the Premises and, notwithstanding the provisions of Article IX, the
design, arrangement, style, color and general appearance of the portion of the
Premises visible from the exterior, and contents thereof, including, without
limitation, furniture, fixtures, signs, art work, wall coverings, carpet and
decorations, and all changes, additions and removals thereto, shall, at all
times have the appearance of premises having the same type of exposure and used
for substantially the same purposes that are generally prevailing in comparable
office buildings in the area; (iv) to change the arrangement of entrances,
doors, corridors, elevators and/or stairs in the Building, provided no such
change shall materially adversely affect access to the Premises; (v) to grant
any party the exclusive fight to conduct any business or render any service in
the Building, provided such exclusive right shall not operate to prohibit Tenant
from using the Premises for the purposes permitted under this Lease; (vi) to
prohibit the placement of vending or dispensing machines of any kind in or about
the Premises other than for use by Tenant’s employees; (vii) to prohibit the
placement of video or other electronic games in the Premises; (viii) to have
access for Landlord and other tenants of the Building to any mail chutes and
boxes located in or on the Premises according to the rules of the United States
Post Office and to discontinue any mail chute business in the Building; (ix) to
close the Building after normal business hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times under such
rules and regulations as Landlord prescribes for security purposes; (x) to
install, operate and maintain security systems which monitor, by close circuit
television or otherwise, all persons entering or leaving the Building; (xi) to
install and maintain pipes, ducts, conduits, wires and structural elements
located in the Premises which serve other parts or other tenants of the
Building; and (xii) to retain at all times master keys or pass keys to the
Premises; (xiii) to establish and, from time to time, to change, alter and
amend, and to enforce, against Tenant and the other users of the common areas,
including automobile parking areas and structures, the parking spaces therein,
driveways, entrances and exits and the sidewalks and pedestrian passageways,
such reasonable rules and regulations as may be deemed necessary or advisable by
Landlord for the proper and efficient operation and maintenance of the common
areas

 

IN WITNESS WHEREOF, the parties hereto have executed this lease as of the date
first above written.

 

 

LANDLORD:

 

TENANT:

 

 

 

2140 Lake, LLC.
a Delaware limited liability company

 

Wilshire State Bank,
a California Banking Corporation

 

 

 

By: Jamison Services, Inc.
a California corporation
Its: Authorized Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Kim

 

 

 

David Kim

By:

/s/ Paul T. Kim

 

Its:

Sr. Vice President

 

Paul T. Kim, C.P.M.

 

 

 

President

 

 

 

[g16132lg07i001.jpg]

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN TO BE ATTACHED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT C

RULES AND REGULATIONS

 

1.             The sidewalks, entrances, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or used for
any purpose other than ingress and egress. The halls, passages, entrances,
elevators, stairways, balconies and roof are not for the use of the general
public, and Landlord shall in all cases retain the right to control or prevent
access thereto by all persons whose presence in the judgment of Landlord shall
be prejudicial to the safety, character, reputation or interests of Landlord and
its tenants, provided that nothing herein contained shall be construed to
prevent such access by persons with whom the tenant normally deals in the
ordinary course of its business unless such persons are engaged in illegal
activities. No tenant and no employees of any tenant shall go upon the roof of
the Building without the written consent of Landlord.

 

2.             No awnings or other projections shall be attached to the outside
walls or surfaces of the Building nor shall the interior or exterior of any
windows be coated without the prior written consent of Landlord. Except as
otherwise specifically approved by Landlord, all electrical ceiling fixtures
hung in offices or spaces along the perimeter of the Building must be
fluorescent and of a quality, type, design and bulb color approved by Landlord.
Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises.

 

3.             No sign, picture, plaque, advertisement, notice or other material
shall be exhibited, painted, inscribed or affixed by any tenant on any part of,
or so as to be seen from the outside of, the Premises or the Building without
the prior written consent of Landlord. In the event of the violation of the
foregoing by any tenant, Landlord may remove the same without any liability, and
may charge the expense incurred in such removal to the tenant violating this
rule. Interior signs on doors and the directory tablet shall be inscribed,
painted or affixed for each tenant by Landlord at the expense of such tenant,
and shall be of a size, color and style acceptable to Landlord.

 

4.             The toilets and wash basins and other plumbing fixtures shall not
be used for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be thrown therein. All damage
resulting from any misuse of the fixtures shall be borne by tenant who, or whose
servants, employees, agents, visitors or licensees, shall have caused the same.

 

5.             No tenant or its officers, agents, employees or invitees shall
mark, paint, drill into, or in any way deface any part of the Premises or the
Building. No boring, cutting or stringing of wires or laying of linoleum or
other similar floor coverings shall be permitted except with the prior written
consent of Landlord and as Landlord may direct.

 

6.             No bicycles, vehicles or animals of any kind shall be brought
into or kept in or about the Premises and no cooking shall be done or permitted
by any tenant on the Premises except that microwave cooking in a UL approved
microwave oven and the preparation of coffee, tea, hot chocolate and similar
items for the tenant and its employees and business visitors shall be permitted.
Tenant shall not cause or permit any unusual or objectionable odors to escape
from the Premises.

 

7.             The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the use of
the Premises for general office purposes. No tenant shall engage or pay any
employees on the Premises except those actually working for such tenant on the
Premises nor advertise for laborers giving an address at the Premises. The
Premises shall not be used for lodging or sleeping or for any immoral or illegal
purposes.

 

8.             No tenant or its officers, agents, employees or invitees shall
make, or permit to be made any unseemly or disturbing noises, sounds or
vibrations or disturb or interfere with occupants of this or neighboring
buildings or Premises or those having business with them whether by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other way.

 

--------------------------------------------------------------------------------


 

9.             No tenant or its officers, agents, employees or invitees shall
throw anything out of doors, balconies or down the passageways.

 

10.           Tenant shall not maintain armed security in or about the Premises
nor possess any weapons, explosives, combustibles or other hazardous devices in
or about the Building and/or Premises.

 

11.           No tenant or its officers, agents, employees or invitees shall at
any time use, bring or keep upon the Premises any flammable, combustible,
explosive, foul or noxious fluid, chemical or substance, or do or permit
anything to be done in the leased Premises, or bring or keep anything therein,
which shall in any way increase the rate of fire insurance on the Building, or
on the property kept therein, or obstruct or interfere with the rights of other
tenants, or in any way injure or annoy them, or conflict with the regulations of
the Fire Department or the fire laws, or with any insurance policy upon the
Building, or any part thereof, or with any rules and ordinances established by
the Board of Health or other governmental authority.

 

12.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by any tenant, nor shall any changes be made in existing
locks or the mechanism thereof. Each tenant must, upon the termination of this
tenancy, restore to Landlord all keys of stores, offices, and toilet rooms,
either furnished to, or otherwise procured by, such tenant, and in the event of
the loss of any keys so furnished, such tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

 

13.           All removals, or the carrying in or out of any safes, freight,
furniture, or bulky matter of any description must take place during the hours
which Landlord may determine form time to time. The moving of safes or other
fixtures or bulky matter of any kind must be made upon previous notice to the
manager of the Building and under his or her supervision, and the persons
employed by any tenant for such work must be acceptable to Landlord. Landlord
reserves the right to inspect all safes, freight or other bulky articles to be
brought into the Building and to exclude from the Building all safes, freight or
other bulky articles which violate any of these Rules and Regulations or the
Lease of which these Rules and Regulations are a part. Landlord reserves the
right to prohibit or impose conditions upon the installation in the Premises of
heavy objects which might overload the building floors. Landlord will not be
responsible for loss of or damage to any safes, freight, bulky articles or other
property from any cause, and all damage done to the Building by moving or
maintaining any such safe or other property shall be repaired at the expense of
the tenant.

 

14.           No tenant shall purchase or otherwise obtain for use in the
Premises water, ice, towel, vending machine, janitorial, maintenance or other
like services, or accept barbering or bootblacking services, except from persons
authorized by Landlord, and at hours and under regulations fixed by Landlord.

 

15.           Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability as an office building and upon written notice from
Landlord any tenant shall refrain from or discontinue such advertising. No
tenant shall use any graphic image of the Building or any part of the Building
for advertising or public relations without Landlord’s written permission.

 

16.           Landlord reserves the right to exclude from the Building between
the hours of 10:00 p.m. and 7:00 a.m. and at all hours of Saturdays, Sundays and
legal holidays all persons who do not present a pass signed by Landlord.
Landlord shall furnish passes to persons for whom any tenant requests the same
in writing. Each tenant shall be responsible for all persons for whom he
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. In the case of
invasion, mob, riot, public excitement or other commotion, Landlord reserves the
right to prevent access to the Building during the continuance of the same, by
closing of the gates and doors or otherwise, for the safety of the tenants and
others and the protection of the Building and the property therein.

 

17.           Any outside contractor employed by any tenant, shall, while in the
Building, be subject to the prior written approval of Landlord and subject to
the Rules and Regulations of the Building. Tenant shall be responsible

 

--------------------------------------------------------------------------------


 

for all acts of such persons and Landlord shall not be responsible for any loss
or damage to property in the Premises, however occurring.

 

18.               All doors opening onto public corridors shall be kept closed,
except when in use for ingress and egress, and left locked when not in use.

 

19.               The requirements of tenants will be attended to only upon
application to the Office of the Building.

 

20.               Canvassing, soliciting and peddling in the Building are
prohibited and each tenant shall cooperate to prevent the same.

 

21.               All office equipment of any electrical or mechanical nature
shall be placed by tenants in the Premises in setting approved by Landlord,to
absorb or prevent any vibration, noise or annoyance.

 

22.               No air conditioning unit or other similar apparatus shall be
installed or used by any tenant without the written consent of Landlord.

 

23.           There shall not be used in any space, or in the public halls of
the Building either by any tenant or others, any hand trucks except those
equipped with rubber tires and side guards.

 

24.               Landlord will direct electricians as to where and how
telephone and telegraph wires are to be introduced. No boring or cutting for
wires or stringing of wires will be allowed without written consent of Landlord.
The location of telephones, call boxes and other office equipment affixed to the
Premises shall be subject to the approval of Landlord. All such work shall be
effected pursuant to permits issued by all applicable governmental authorities
having jurisdiction.

 

25.               No vendor with the intent of selling such goods shall be
allowed to transport or carry beverages, food, food containers, etc., on any
passenger elevators. The transportation of such items shall be via the service
elevators in such manner as prescribed by Landlord.

 

26.               Tenants shall cooperate with Landlord in the conservation of
energy used in or about the Building, including without limitation, cooperating
with Landlord in obtaining maximum effectiveness of the cooling system by
closing drapes or other window coverings when the sun’s rays fall directly on
windows of the Premises, and closing windows and doors to prevent heat loss.
Tenant shall not obstruct, alter or in any way impair the efficient operation of
Landlord’s heating, lighting, ventilating and air conditioning system and shall
not place bottles, machines, parcels or any other articles on the induction unit
enclosure so as to interfere with air flow. Tenant shall not tamper with or
change the setting of any thermostats or temperature control valves, and shall
in general use heat, gas, electricity, air conditioning equipment and heating
equipment in a manner compatible with sound energy conservation practices and
standards.

 

27.               All parking ramps and areas, pedestrian walkways, plazas, and
other public areas forming a part of the Building shall be under the sole and
“absolute control of Landlord with the exclusive right to regulate and control
these areas. Tenant agrees to conform to the rules and regulations that may be
established by Landlord for these areas from time to time.

 

28.               Landlord reserves the right to exclude or expel from the
Building any person who, in the judgment of Landlord, is intoxicated or under
the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of the rules and regulations of the Building.

 

29.               Tenant and its employees, agents, subtenants, contractors and
invitees shall comply with all applicable “no-smoking” ordinances and,
irrespective of such ordinances, shall not smoke or permit smoking of
cigarettes, cigars or pipes outside of Tenant’s Premises (including plaza areas)
in any portions of the Building except areas specifically designated as smoking
areas by Landlord. If required by applicable ordinance, Tenant shall provide
smoking areas within Tenant’s Premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT E

SUITE ACCEPTANCE AGREEMENT

 

Building Name/Address: 2140 Olympic Boulevard, Los Angeles California

 

Tenant Name: Wilshire State Bank

 

Tenant Code:                                                    Suite Number:
100

 

Management’s Tenant Contact:
                                                     Phone:

 

Gentlemen:

 

As a representative of the above referenced tenant, I/we have physically
inspected the suite noted above and its improvements
with                                    , a representative of 2140 Lake LLC.
I/we accept the suite improvements as to compliance with all the requirements
indicated in our lease, also including the following verified information below:

 

Lease Commencement Date:

 

Occupancy Date:

 

 

 

Lease Rent Start Date*:

 

Actual Rent Start*:

 

 

 

Lease Expiration Date:

 

Actual Expiration Date:

 

Date Keys Delivered: Tenant currently has possession of the Premises and has
their own keys.

 

Items requiring attention:

 

 

--------------------------------------------------------------------------------

*If these dates are not the same, attach documentation.

 

NOTE: This inspection is to be made prior to tenant move-in.

 

Very truly yours,

 

 

 

 

 

 

By:

 

 

Its:

 

 

Date:

 

 

 

Distribution

Tenant

Tenant Lease File

Leasing Manager:

Document Control:

Regional Construction Manager:

Regional Engineering Manager:

 

--------------------------------------------------------------------------------

 

EXHIBIT F

ASBESTOS NOTIFICATION

 

NOTICE PURSUANT TO AB3713
CALIFORNIA HEALTH & SAFETY CODE 25915 ET SEQ.

 

Re: 2140 West Olympic Boulevard, Los Angeles, California (Building)

 

California legislation requires landlords and tenants of commercial buildings
constructed prior to 1979 to notify each other and their respective employees
working within such building of any knowledge they may have regarding any
asbestos containing construction material in the building. This notice is to
provide you with the information required under this legislation.

 

Certain tests to determine the existence of asbestos containing construction
materials have been conducted. The results of these tests, which are summarized
below, indicate that there are asbestos containing construction materials in the
Buildings. Some of these materials in some locations have been abated (removed)
by the prior owner of the Buildings.

 

The specific locations within the Building where asbestos containing
construction materials have been identified by the reports as being present in
any quantities are as follows:

 

The fire proofing on the mechanical equipment.

Some of the vinyl floor tiles located throughout the Buildings.

Finished wallboard/joint compound

Acoustical ceiling panels

Composition roofing materials

 

The general procedures and handling restrictions necessary to minimize any
disturbance to, release of and exposure to the asbestos are:

 

1.                                       No work is to be performed above the
suspended ceiling line of any floor without prior authorization from the Office
of the Building.

2.                                       No work is to be performed on vinyl
floor tiles without prior authorization from the Office of the Building.

3.                                       No work is to be performed on the
acoustic ceiling material in the lobby of the Buildings without prior
authorization from the Office of the Building.

4.                                       Access to any and all equipment rooms
(including electrical and telephone rooms) is strictly prohibited, except to
personnel authorized by the Office of the Building.

 

We have no special knowledge concerning the potential health risks or impacts
that may result from exposure to asbestos in the Buildings, but we understand
that potential health risks may exist if asbestos fibers are released from
asbestos containing construction materials. Those of you that may require
additional information of potential health risks are encouraged to contact
appropriate government agencies, including Federal and State OSHA, State
Health & Welfare Agency, State Department of Health Services and the County
Health Departments.

 

If there are any questions regarding this notice, please contact the Property
Manager at 2140 West Olympic Boulevard, Suite 325, Los Angeles, CA 90010.

 

--------------------------------------------------------------------------------


 

ADDENDUM

 

This Addendum to Lease (“Addendum”) is made and entered into as of July 31, 2009
(the “Effective Date”) by and between 2140 Lake, LLC, a Delaware limited
liability company, c/o Jamison Services, Inc. a California corporation,
 (“Landlord”) and Wilshire State Bank, a California Banking Corporation
(“Tenant”).

 

In the event of any conflict between this Addendum and the Lease, the provisions
of this Addendum shall prevail.

 

1.              Option to Extend Lease Term. Provided Tenant is not in default
under any term or provision contained in this Lease beyond any applicable notice
and cure period, and is in possession of the Premises at the time Tenant
exercises its option, Tenant shall have two (2) options to extend the Lease Term
(“Extension Option”) for a period of five (5) years each (“Option Term”) for all
of the space then under the Lease under the same terms and conditions except for
the Base Monthly Rent and parking fees. If Tenant wishes to exercise an
Extension Option, Tenant shall deliver written notice to Landlord no less than
six (6) months prior to the expiration of the then existing Lease Term
(“Exercise Notice”). If Tenant fails to timely deliver the Exercise Notice,
Tenant shall be considered to have elected not to exercise the Extension Option.

 

The Base Monthly Rent payable during the Option Term shall be 95% of the then
prevailing Fair Market Rental (“FMR”). For the purposes of this Section 1, “Fair
Market Rental” is the rental rate, determined in accordance with this Section 1,
at which tenants are leasing comparable space on the Lease Expiration Date. For
this purpose, comparable space (“Comparable Space”) shall take into account
factors including but not limited to:

 

(a)       Not subleased;

(b)      Not subject to another tenant’s expansion rights;

(c)       Comparable in size, location, and quality to the Premise;

(d)      Leased for a term comparable to Tenant’s lease of the Premises;

(e)       Similar in use/purpose; and

(f)   Located in the Building and in other comparable office buildings and
office building projects located in the Los Angeles Mid-Wilshire Districts.

 

Landlord and Tenant shall have until the date that is sixty (60) days following
the date that Landlord receives Tenant’s Exercise Notice to mutually agree upon
the Fair Market Value for the Option Term. Except for Base Monthly Rent at the
new rate, all of the terms and conditions of the Lease shall remain the same and
shall remain in full force and effect throughout the Option Term; provided,
however, that any free rent, improvement allowances, moving allowances, lease
assumption payments, plan design allowances (or payments), expansion options,
opportunity rights or other similar concessions provided for in the Lease shall
not apply during any Option Term. In the event Tenant does not agree to the
rental rate for the Option Term during said sixty (60) day period, then the
Extension Option shall terminate and be null and void and the Lease shall,
pursuant to its terms and provisions terminate at the end of the original Lease
Term.

 

The rights contained in this Section 1 shall be personal to the originally named
Tenant and may be exercised only by the originally named Tenant (and not any
assignee, sublessee, or other transferee of Tenant’s interest in this Lease) and
only if the originally named Tenant occupies the entire Premises as of the date
it exercises the Extension Option in accordance with the terms of this section.

 

2.             Option to Terminate. Tenant shall have the one-time right
(“Termination Option”) to terminate this Lease on the last day of the eighty
fourth (84th) month of Lease Term (“Termination Date”), upon the following terms
and conditions (and if such terms and conditions are not fully satisfied, the
Termination Option shall be null and void with no further force and effect):

 

(a)           Tenant shall give Landlord written notice (the “Termination
Notice”) of Tenant’s election to exercise the Termination Option on or before
nine (9) months prior to the Termination Date. The termination shall be
effective as of the Termination Date.

 

--------------------------------------------------------------------------------


 

(b)           There is no Event of Default beyond any applicable cure period by
Tenant either on the date that Tenant exercises the Termination Option, or at
any time prior to the Termination Date; and

 

(c)           With the delivery of the Termination Notice, Tenant shall pay to
Landlord an amount equal to five (5) months of the Base Rent that would have
been due for the five (5) month period after the Termination Date.

 

In the event Tenant timely and properly exercises the Termination Option, the
term of the Lease shall terminate effective as of the Termination Date. Basic
Monthly Rent and all other monetary obligations under the Lease shall be paid
through and apportioned as of the Termination Date, and neither Landlord nor
Tenant shall have any rights, liabilities or obligations accruing under the
Lease, after the Termination Date, except for such rights and liabilities which,
by the terms of the Lease are obligations of the Tenant or Landlord which
expressly survive the expiration of the Lease. The Termination Option shall
automatically terminate and become null and void upon (i) the failure of Tenant
to timely or properly exercise the Termination Option; or (ii) Tenant’s right to
possession of the Premises being terminated prior to the exercise of the
Termination Option.

 

The rights contained in this Section 2 shall be personal to the originally named
Tenant and may be exercised only by the originally named Tenant (and not any
assignee, sublessee, or other transferee of Tenant’s interest in this Lease) and
only if the originally named Tenant occupies at least seventy five percent (75%)
of the Existing Premises as of the date it exercises the Termination Option in
accordance with the terms of this section. Notwithstanding the foregoing,
Tenant’s subsidiaries and Affiliates shall also have the right to exercise the
Extension Options. For purposes of this provision, the term “Affiliate” shall
mean any corporation or other entity controlling, controlled by, or under common
control with (directly or indirectly) Tenant, including, without limitation, any
parent corporation controlling Tenant or any subsidiary that Tenant controls.

 

3.             Exterior Signage. At no additional charge, Tenant shall have the
right, at Tenant’s sole cost and expense, to install exterior Building signage
subject to approval by the appropriate governmental agencies and Landlord’s
approval which shall not be unreasonably withheld. Notwithstanding the
foregoing, Tenant shall have the right to all signage positions granted to the
current tenant, Mirae Bank, other than the building top signage. Tenant shall
also have the right to remove, at Tenant’s sole cost and expense, any signs
granted to the current tenant, Mirae Bank. In the event Tenant removes an
existing sign, Landlord shall not grant rights to other tenants for the same or
comparable signage positions.

 

All signage contemplated under this Section 3, shall be made, installed,
maintained and removed at Tenant’s sole cost and expense. Tenant shall abide by
all governmental laws, codes, rules and regulations and pay costs associated
therewith, including all permit fees. On termination or expiration of the Lease
Term, Tenant shall be responsible for the removal of all signage and repair any
damage caused by such removal, and shall be responsible for the restoration of
the sites on the Building to the condition in which those portions of the
Building existed before the installation of the signage. If Tenant fails to
perform said obligation upon termination or expiration of the Lease, Landlord
shall have the right to permanently remove the signage, repair any damage caused
by such removal and restore those parts of the Building on which the signage was
located to the condition that existed before the installation of the signage.
Tenant shall pay to Landlord all expenses incurred by Landlord in connection
with the removal, repair and restoration of the signage. The rights set forth in
this Section 3 are personal to Tenant and may not be assigned to any party

 

Except as amended herein, all other provisions of the Lease remain in full force
and effect. This Addendum shall control in the event of any inconsistency with
the original Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.

 

--------------------------------------------------------------------------------


 

LANDLORD:

TENANT:

 

 

2140 Lake, LLC
a Delaware limited liability company

Wilshire State Bank
a California Banking Corporation

 

 

By: Jamison Services, Inc.,
a California corporation
Its: Authorized Agent

 

 

 

By:

/s/ David Kim

 

 

David Kim

 

Its:

Sr. Vice President

By:

/s/ Paul T. Kim

 

 

 

Paul T. Kim, C.P.M.

 

 

 

President

 

 

 

--------------------------------------------------------------------------------

 
